 



Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of August 12, 2003

among

BIORELIANCE CORPORATION

and

BIORELIANCE (GLASGOW) LTD.,
as Borrowers,

THE SUBSIDIARIES OF BIORELIANCE CORPORATION IDENTIFIED HEREIN,
as Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Security Trustee and L/C Issuer

and

THE LENDERS PARTY HERETO

Arranged By:

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
1.01
 
Defined Terms
    1    
1.02
 
Other Interpretive Provisions
    26    
1.03
 
Accounting Terms
    27    
1.04
 
Rounding
    27    
1.05
 
References to Agreements and Laws
    28    
1.06
 
Times of Day
    28    
1.07
 
Letter of Credit Amounts
    28    
1.08
 
Exchange Rates; Currency Equivalents
    28    
1.09
 
Additional Alternative Currencies
    28    
1.10
 
Redenomination of Certain Alternative Currencies
    29  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    29    
2.01
 
Revolving Loans and Term Loans
    29    
2.02
 
Borrowings, Conversions and Continuations of Loans
    30    
2.03
 
Letters of Credit
    31    
2.04
 
Prepayments
    37    
2.05
 
Termination or Reduction of Commitments
    39    
2.06
 
Repayment of Loans
    40    
2.07
 
Interest
    41    
2.08
 
Fees
    41    
2.09
 
Computation of Interest and Fees
    42    
2.10
 
Evidence of Debt
    43    
2.11
 
Payments Generally
    43    
2.12
 
Sharing of Payments
    45  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    45    
3.01
 
Taxes
    45    
3.02
 
Illegality
    46    
3.03
 
Inability to Determine Rates
    47    
3.04
 
Increased Cost and Reduced Return; Capital Adequacy
    47    
3.05
 
Funding Losses
    48    
3.06
 
Matters Applicable to all Requests for Compensation
    48    
3.07
 
Survival
    48  
ARTICLE IV GUARANTY
    49    
4.01
 
The Guaranty
    49    
4.02
 
Obligations Unconditional
    50    
4.03
 
Reinstatement
    51    
4.04
 
Certain Additional Waivers
    52    
4.05
 
Remedies
    52    
4.06
 
Rights of Contribution
    53    
4.07
 
Guarantee of Payment; Continuing Guarantee
    55    
4.08
 
Limitation on Guaranties of German Credit Parties
    55  
ARTICLE V CONDITIONS PRECEDENT
    57    
5.01
 
Conditions Precedent to Closing
    57    
5.02
 
Conditions Precedent to the Initial Credit Extensions
    58    
5.03
 
Conditions Precedent to all Credit Extensions
    62  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    63    
6.01
 
Existence, Qualification and Power
    63  

i



--------------------------------------------------------------------------------



 

                     
6.02
 
Authorization; No Contravention
    63    
6.03
 
Governmental Authorization; Other Consents
    63    
6.04
 
Binding Effect
    64    
6.05
 
Financial Statements
    64    
6.06
 
No Material Adverse Effect
    64    
6.07
 
Litigation
    64    
6.08
 
No Default
    65    
6.09
 
Ownership of Property; Liens
    65    
6.10
 
Environmental Compliance
    65    
6.11
 
Insurance
    66    
6.12
 
Taxes
    66    
6.13
 
ERISA Compliance
    66    
6.14
 
Subsidiaries
    67    
6.15
 
Margin Regulations; Investment Company Act; PUHCA; Treasury Regulations
    67    
6.16
 
Disclosure
    67    
6.17
 
Compliance with Laws
    68    
6.18
 
Intellectual Property; Licenses, Etc.
    68    
6.19
 
Business Locations
    68    
6.20
 
Solvency
    68    
6.21
 
Brokers’ Fees
    68    
6.22
 
Labor Matters
    68    
6.23
 
Security Agreements
    69    
6.24
 
Pledge Agreements
    69    
6.25
 
Mortgages
    69  
ARTICLE VII AFFIRMATIVE COVENANTS
    70    
7.01
 
Financial Statements
    70    
7.02
 
Certificates; Other Information
    71    
7.03
 
Notices
    72    
7.04
 
Payment of Taxes
    73    
7.05
 
Preservation of Existence, Etc.
    73    
7.06
 
Maintenance of Properties
    73    
7.07
 
Maintenance of Insurance
    73    
7.08
 
Compliance with Laws
    74    
7.09
 
Books and Records
    74    
7.10
 
Inspection Rights
    74    
7.11
 
Use of Proceeds
    75    
7.12
 
Guarantors
    75    
7.13
 
Pledged Capital Stock
    76    
7.14
 
Pledged Assets
    77    
7.15
 
ERISA Compliance
    78    
7.16
 
Interest Rate Protection Agreements
    78    
7.17
 
Landlord Waivers and Assignations
    78    
7.18
 
Post-Funding Deliveries
    78  
ARTICLE VIII NEGATIVE COVENANTS
    80    
8.01
 
Liens
    80    
8.02
 
Investments
    82    
8.03
 
Indebtedness
    82    
8.04
 
Fundamental Changes
    84    
8.05
 
Dispositions
    84    
8.06
 
Restricted Payments
    85    
8.07
 
Change in Nature of Business
    85  

ii



--------------------------------------------------------------------------------



 

                     
8.08
 
Transactions with Affiliates and Insiders
    86    
8.09
 
Prepayment of Other Funded Debt
    86    
8.10
 
No Further Negative Pledges
    86    
8.11
 
Margin Stock
    86    
8.12
 
Financial Covenants
    86    
8.13
 
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
    87    
8.14
 
Ownership of Subsidiaries
    87    
8.15
 
Sale and Leaseback Transactions
    87  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    88    
9.01
 
Events of Default
    88    
9.02
 
Remedies Upon Event of Default
    90    
9.03
 
Application of Funds
    90  
ARTICLE X ADMINISTRATIVE AGENT, SECURITY TRUSTEE AND L/C ISSUER
    92    
10.01
 
Appointment and Authorization
    92    
10.02
 
Delegation of Duties
    92    
10.03
 
Liability
    93    
10.04
 
Reliance
    93    
10.05
 
Notice of Default
    93    
10.06
 
Credit Decision; Disclosure of Information
    94    
10.07
 
Indemnification
    94    
10.08
 
Individual Capacity
    94    
10.09
 
Successors
    95    
10.10
 
Administrative Agent May File Proofs of Claim
    95    
10.11
 
Collateral and Guaranty Matters
    96    
10.12
 
Security Trust Provisions
    97    
10.13
 
Other Agents; Arrangers and Managers
    97  
ARTICLE XI MISCELLANEOUS
    97    
11.01
 
Amendments, Etc.
    97    
11.02
 
Notices and Other Communications; Facsimile Copies
    99    
11.03
 
No Waiver; Cumulative Remedies
    100    
11.04
 
Attorney Costs, Expenses and Taxes
    100    
11.05
 
Indemnification by the Borrowers
    100    
11.06
 
Payments Set Aside
    101    
11.07
 
Successors and Assigns
    101    
11.08
 
Confidentiality
    104    
11.09
 
Set-off
    105    
11.10
 
Interest Rate Limitation
    105    
11.11
 
Counterparts
    106    
11.12
 
Integration
    106    
11.13
 
Survival of Representations and Warranties
    106    
11.14
 
Severability
    106    
11.15
 
Tax Forms
    106    
11.16
 
Source of Funds
    109    
11.17
 
Governing Law
    109    
11.18
 
Waiver of Right to Trial by Jury
    110    
11.19
 
Judgment Currency
    110    
11.20
 
Parallel Debt
    110    
11.21
 
Nature of Obligations of the Borrowers
    111  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

      2.01   Commitments and Pro Rata Shares 2.03   Existing Letters of Credit
2.07   Mandatory Cost Rate 6.11   Insurance 6.14   Subsidiaries 6.18   IP Rights
6.19(a)   Locations of Real Property 6.19(b)   Locations of Tangible Personal
Property 6.19(c)   Chief Executive Office Locations 6.22   Labor Matters 8.01(c)
  Liens Existing on the Initial Funding Date 8.01(o)   Cash Collateralized
Letters of Credit 8.02   Investments Existing on the Initial Funding Date 8.03  
Indebtedness Existing on the Initial Funding Date 8.04   Fundamental Changes
10.12   Security Trust Provisions 11.02   Eurocurrency and Domestic Lending
Offices; Certain Addresses for Notices

EXHIBITS

      A   Form of Loan Notice B-1   Form of Revolving Note B-2   Form of Term
Note C   Form of Compliance Certificate D   Form of Assignment and Assumption E
  Form of Joinder Agreement

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT is entered into as of August 12, 2003 among
BIORELIANCE CORPORATION, a Delaware corporation (“BioReliance”), BIORELIANCE
(GLASGOW) LTD., a Scottish private limited company (the “Foreign Borrower”;
together with BioReliance, the “Borrowers”), the Guarantors identified herein,
the Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent,
Security Trustee and L/C Issuer.

     WHEREAS, the Borrowers and the Guarantors have requested that the Lenders
provide revolving credit and term loan facilities for the purposes set forth
herein; and

     WHEREAS, the Lenders have agreed to make the requested facilities available
on the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     1.01     Defined Terms.

     As used in this Credit Agreement, the following terms shall have the
meanings provided below:

     “Acquisition,” by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of all or
substantially all of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.

     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

     “Administrative Questionnaire” means an administrative questionnaire for
the Lenders in a form supplied by the Administrative Agent.

     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if

 



--------------------------------------------------------------------------------



 



such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the Security Trustee, together with its
Affiliates, and including in each case the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

     “Aggregate Domestic Term Loan Commitments” means the Domestic Term Loan
Commitments of all the Lenders. The initial amount of the Aggregate Domestic
Term Loan Commitments in effect on the Closing Date is THIRTY-FIVE MILLION
DOLLARS ($35,000,000).

     “Aggregate Foreign Term Loan Commitments” means the Foreign Term Loan
Commitments of all the Lenders. The initial amount of the Aggregate Foreign Term
Loan Commitments in effect on the Closing Date is TEN MILLION DOLLARS
($10,000,000).

     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The initial amount of the Aggregate Revolving Commitments in effect
on the Closing Date is FIFTEEN MILLION DOLLARS ($15,000,000).

     “Alternative Currency” means each of British Pounds Sterling, Euros and
each other lawful currency (other than Dollars) that is freely available and
freely transferable and convertible into Dollars and that is approved by all the
Lenders in accordance with Section 1.09.

     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

     “Alternative Currency Sublimit” means an amount equal to the lesser of (a)
the Aggregate Revolving Commitments and (b) FIVE MILLION DOLLARS ($5,000,000).
The Alternative Currency Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

     “Applicable Currency” means Dollars or an Alternative Currency, as
applicable.

     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

                                 

--------------------------------------------------------------------------------

                    Letters of Credit             Consolidated   Commitment  
and         Pricing Level   Leverage Ratio   Fee   Eurocurrency Loans   Base
Rate Loans

--------------------------------------------------------------------------------

1
    < 1.0:1.0       0.375 %     2.50 %     1.00 %
2
  > 1.0:1.0 but < 1.5:1.0     0.375 %     2.75 %     1.25 %
3
  > 1.5:1.0 but < 2.0:1.0     0.50 %     3.00 %     1.50 %
4
    > 2.0:1.0       0.50 %     3.50 %     2.00 %

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective no later than the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 4

2



--------------------------------------------------------------------------------



 



shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date through the date no later than the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal period ending December 31,
2003 shall be determined based upon Pricing Level 4.

     “Applicable Time” means, with respect to any borrowings and payments in
(a) British Pounds Sterling or Euros, 12:00 noon (London time) and (b) all other
Alternative Currencies, the local times in the place of settlement for such
Alternative Currencies as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

     “Approved Fund” has the meaning provided in Section 11.07(h).

     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.

     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel.

     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

     “Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Initial Funding Date to the earliest of (a) the
Revolving Loan Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

     “Bank of America” means Bank of America, N.A. and its successors.

     “Bank of Scotland” means the Governor and Company of the Bank of Scotland
and its successors.

     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America

3



--------------------------------------------------------------------------------



 



shall take effect at the opening of business on the day specified in the public
announcement of such change.

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

     “BioReliance Financial Statements” has the meaning provided in Section
5.02(e)(i).

     “Borrowers” has the meaning provided in the introductory paragraph hereto.

     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Loans, in the same currency and having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

     “BPG Property” means the Property located at 9920 Medical Center Drive,
Rockville, Maryland 20850-3447.

     “British Pounds Sterling” means the lawful currency of the United Kingdom.

     “BUKH” means BioReliance UK Holdings, Ltd., a Scottish private limited
company and Wholly Owned Subsidiary of BioReliance Acquisitions, Inc.

     “BUKS” means BioReliance Ltd., a Scottish private limited company and
Wholly Owned Subsidiary of BUKH.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
Eurocurrency Loan denominated in a currency other than Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency or (b) if such day relates to any Eurocurrency Loan denominated in
Euro, means a TARGET Day.

     “Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Group at such time.

     “Capital Lease” means, as applied to any Person, any lease of any Property
by that Person as lessee that, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

     “Capital Stock” means (i) in the case of a corporation, association or
business entity, capital stock or any and all shares, interests, participations,
rights or other equivalents (however designated) of capital stock, (ii) in the
case of a partnership, partnership interests (whether general or limited),
(iii) in the case of a limited liability company, membership interests and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

     “Cash Collateralize” has the meaning provided in Section 2.03(g).

     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the

4



--------------------------------------------------------------------------------



 



date of acquisition, (b) Dollar denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, that are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subclauses hereof.

     “Change of Control” means an event or series of events by which:



       (a)     any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
or group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% more of the Voting Stock of BioReliance on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right) than any such person or group
beneficially owns as of the Closing Date; or          (b)     during any period
of twenty-four consecutive months, a majority of the members of the board of
directors or other equivalent governing body of BioReliance cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

     “Closing Date” means the date hereof.

     “Clydesdale” means Clydesdale Bank Public Limited Company and its
successors.

5



--------------------------------------------------------------------------------



 



     “Collateral” means a collective reference to all real and personal Property
with respect to which Liens in favor of the Administrative Agent are purported
to be granted pursuant to and in accordance with the terms of the Collateral
Documents.

     “Collateral Documents” means a collective reference to the Domestic
Security Agreement, the Foreign Security Agreement, the Domestic Pledge
Agreement, the Foreign Pledge Agreement, the Mortgages and such other security
documents as may be executed and delivered by any of the Credit Parties in
connection with the attachment and perfection of the security interests and
liens arising hereunder or pursuant to the terms of Section 7.12 and 7.13 in
favor of the Administrative Agent or the Security Trustee.

     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender, the Domestic Term Loan Commitment of such Lender and/or the Foreign Term
Loan Commitment of such Lender.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

     “Confidential Information” has the meaning provided in Section 11.08.

     “Consolidated Capital Expenditures” means, for any period, for the
Consolidated Group on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include expenditures made with proceeds of any
disposition of fixed or capital assets not prohibited hereunder or any
Involuntary Disposition, in each case to the extent such expenditures are used
to purchase Property that is the same as or similar to the Property subject to
such disposition of fixed or capital assets or Involuntary Disposition.

     “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (a) Consolidated Net Income, plus (b) to the extent deducted in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
income taxes, (iii) depreciation and amortization and (iv) non-cash expense for
stock options, if any, in each case on a consolidated basis determined in
accordance with GAAP. Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.

     “Consolidated EBITDAR” means, for any period for the Consolidated Group,
the sum of (a) Consolidated EBITDA, plus (b) rent and lease expense, in each
case determined on a consolidated basis in accordance with GAAP. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

     “Consolidated Fixed Charge Coverage Ratio” means, as of the last day of
each fiscal quarter for the period of four consecutive fiscal quarters ending on
such day, the ratio of (a) the sum of (i) Consolidated EBITDAR, minus (ii) cash
taxes paid, minus (iii) Consolidated Capital Expenditures to (b) Consolidated
Fixed Charges.

     “Consolidated Fixed Charges” means, for any period for the Consolidated
Group, the sum of (a) the cash portion of Consolidated Interest Expense, plus
(b) rent and lease expense, plus (c) Consolidated Scheduled Funded Debt
Payments, plus (d) dividends and other distributions paid on the Capital Stock
of the Borrower, in each case on a consolidated basis determined in accordance
with GAAP. Except as otherwise expressly provided, the applicable period shall
be the four consecutive fiscal quarters ending as of the date of determination.

6



--------------------------------------------------------------------------------



 



     “Consolidated Funded Debt” means Funded Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP, but excluding, for
purposes hereof, Funded Debt related to the loan notes and related Support
Obligations described in Section 8.03(k) to the extent such Funded Debt is
secured by cash collateral.

     “Consolidated Group” means BioReliance and its Subsidiaries.

     “Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under Capital Leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
ending as of the date of determination.

     “Consolidated Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated Funded Debt on such day to Consolidated
EBITDA for the period of four consecutive fiscal quarters ending as of such day.

     “Consolidated Net Income” means, for any period, for the Consolidated Group
on a consolidated basis, the net income of the Consolidated Group (excluding
extraordinary gains and extraordinary losses) for that period.

     “Consolidated Net Worth” means, as of any date of determination,
consolidated shareholders’ equity of the Consolidated Group as of that date
determined in accordance with GAAP.

     “Consolidated Scheduled Funded Debt Payments” means for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Debt, as determined in accordance with GAAP.
For purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary prepayments made during the
applicable period, (b) shall be deemed to include the principal component of
scheduled payments of Attributable Indebtedness in respect of Capital Leases and
Synthetic Leases and (c) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.04.

     “Consolidated Working Capital” means, at any time, the excess of (i)
current assets of the Consolidated Group on a consolidated basis at such time
over (ii) current liabilities of the Consolidated Group on a consolidated basis
at such time, all as determined in accordance in GAAP.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “Control” has the meaning provided in the definition of “Affiliate.”

     “Corresponding Debt” has the meaning provided in Section 11.20(b).

     “Credit Agreement” means this Credit Agreement, as amended, modified,
supplemented and extended from time to time.

     “Credit Documents” means this Credit Agreement, each Note, each Letter of
Credit, each Letter of Credit Application, each Joinder Agreement, the
Collateral Documents, each Request for Credit Extension, each Compliance
Certificate, the Fee Letter and each other document, instrument or agreement

7



--------------------------------------------------------------------------------



 



from time to time executed by any member of the Consolidated Group or any
Responsible Officer thereof in favor of the Administrative Agent, the Security
Trustee, the L/C Issuer or a Lender and required to be delivered in connection
with this Credit Agreement.

     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

     “Credit Parties” means, collectively, BioReliance, the Foreign Borrower and
each Guarantor.

     “Debt Issuance” means the issuance by any member of the Consolidated Group
of any Indebtedness other than Indebtedness permitted under Section 8.03.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     “Default Rate” means an interest rate equal to (a) the Base Rate plus (b)
the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurocurrency Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by any member of the Consolidated Group (including the sale of Capital Stock of
any Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

     “Dollar” and “$” mean the lawful currency of the United States.

     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

     “Domestic Credit Party” means BioReliance and any Credit Party that is a
Domestic Subsidiary.

8



--------------------------------------------------------------------------------



 



     “Domestic Guarantor” means each Domestic Subsidiary of BioReliance and each
other Person that joins as a Domestic Guarantor of the Obligations pursuant to
Section 7.12, together with their respective successors and permitted assigns
(except as otherwise provided hereunder).

     “Domestic Pledge Agreement” means the pledge agreement dated as of the
Initial Funding Date executed in favor of the Administrative Agent by
BioReliance and each of the Domestic Guarantors, as amended, modified, restated
or supplemented from time to time.

     “Domestic Security Agreement” means the security agreement dated as of the
Initial Funding Date executed in favor of the Administrative Agent by
BioReliance and each of the Domestic Guarantors, as amended, modified, restated
or supplemented from time to time.

     “Domestic Subsidiary” means any Subsidiary that is organized under the Laws
of any political subdivision of the United States.

     “Domestic Term Loan” has the meaning provided in Section 2.01(b)(i).

     “Domestic Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Domestic Term Loan to BioReliance on the Initial Funding
Date pursuant to Section 2.01(b)(i), in the aggregate principal amount of such
Lender’s Pro Rata Share of the Aggregate Domestic Term Loan Commitment on such
date, as set forth on Schedule 2.01.

     “Domestic Term Note” has the meaning provided in Section 2.10.

     “Eligible Assignee” has the meaning provided in Section 11.07(h).

     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998, as amended from time to time.

     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency (whether known as the “euro” or otherwise).

     “Environmental Laws” means any and all federal, state, local, foreign and
other applicable statutes, Laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of BioReliance, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

     “Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated

9



--------------------------------------------------------------------------------



 



Group, (b) in connection with a conversion of debt securities to equity, (c) in
connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement, or (d) in connection with any Acquisition
permitted hereunder.

     “ERISA” means the Employee Retirement Income Security Act of 1974.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with BioReliance within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by BioReliance or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by BioReliance or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any material liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA or any other liability assessed but not yet delinquent, upon
BioReliance or any ERISA Affiliate.

     “Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

     “Eurocurrency Base Rate” means, for any Interest Period with respect to any
Eurocurrency Loan:



       (a)     the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or          (b)     if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or          (c)     if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in the relevant
currency for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of

10



--------------------------------------------------------------------------------



 





  America’s London Branch or London Affiliate to major banks in the offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period.

     “Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

     “Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Loan, a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate for
such Eurocurrency Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Loan for such Interest
Period.

     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

     “Event of Default” has the meaning provided in Section 9.01.

     “Excess Cash Flow” means, for any period for the Consolidated Group, an
amount equal to the sum of (a) Consolidated EBITDA, minus (b) Consolidated
Capital Expenditures paid in cash, minus (c) the cash portion of Consolidated
Interest Expense, minus (d) cash taxes paid, minus (e) Consolidated Scheduled
Funded Debt Payments, minus (f) the amount of any voluntary prepayments made on
the Term Loans during such fiscal year, minus (g) increases in Consolidated
Working Capital, plus (h) decreases in Consolidated Working Capital, minus (i)
the amount of voluntary prepayments made on the Revolving Loans to the extent
accompanied by a permanent reduction of the Aggregate Revolving Commitments, in
each case on a consolidated basis determined in accordance with GAAP.

     “Excluded Property” means:



       (a)     with respect to any Domestic Credit Party, including any Person
that becomes a Domestic Credit Party after the Closing Date as contemplated by
Section 7.12, (i) unless reasonably requested by the Administrative Agent or the
Required Lenders on thirty days prior written notice, any personal Property
(including motor vehicles) in respect of which perfection of a Lien is not
either (A) governed by the UCC or (B) effected by appropriate evidence of the
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (ii) unless reasonably requested by the
Administrative Agent or the Required Lenders on thirty days prior written
notice, any leasehold interests, (iii) the BPG Property, (iv) any Property that,
subject to the terms of Section 8.10, is subject to a Lien permitted under
Section 8.01(j) pursuant to documents that prohibit such Credit Party from
granting any other Liens in such Property and (v) any permit, lease, license,
contract or instrument now or hereafter in effect of a Credit Party if the grant
of a security interest in such permit, lease, license, contract or instrument in
a manner contemplated by this Credit Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
materially and adversely alter such Credit Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
and



       (b)     with respect any Foreign Credit Party, including any Person that
becomes a Foreign Credit Party after the Closing Date as contemplated by
Section 5.02 or 7.12, except as

11



--------------------------------------------------------------------------------



 





  expressly provided below, (i) any Property that, subject to the terms of
Section 8.10, is subject to a Lien of the type described in Section 8.01(j)
pursuant to documents that prohibit such Credit Party from granting any other
Liens in such Property, (ii) any Property that is subject to a Lien of the type
described in Section 8.01(m) or (n), (iii) unless reasonably requested by the
Administrative Agent or the Required Lenders on sixty days prior written notice,
any leasehold interests (other than leasehold interests with respect to Property
located in Germany), (iv) any leasehold interest with respect to Property
located in Germany, (v) receivables not governed by German law or otherwise not
assignable as a matter of German law that are due to any member of the
Consolidated Group formed or incorporated under the laws of Germany (but
excluding any such receivable due to any such member of the Consolidated Group
from another Credit Party) in an aggregate amount not to exceed €2,000,000,
(vi) any permit, lease, license, contract or instrument now or hereafter in
effect of a Credit Party if the grant of a security interest in such permit,
lease, license, contract or instrument in a manner contemplated by this Credit
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise materially and adversely alter such
Credit Party’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both) and (vii) any other Property for
which the expense of perfecting a security interest therein under applicable law
is excessive given the value of such Property, in the reasonable judgment of the
Administrative Agent and the Required Lenders; provided that any floating charge
pursuant to Collateral Documents governed by Scottish law will apply to all
Property otherwise excluded pursuant to this subsection (b) except Property that
is subject to a Lien of the type described in Section 8.01(m).

     “Existing Letters of Credit” means each of those standby letters of credit
set forth on Schedule 2.03.

     “Facilities” means, at any time, a collective reference to the facilities
and real properties owned, leased or operated by BioReliance or any Subsidiary.

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to the next whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

     “Fee Letter” means the letter agreement dated June 20, 2003 among
BioReliance, the Administrative Agent and the Arranger.

     “Finance Party” means each Lender, each Affiliate of a Lender that enters
into a Swap Contract with a Credit Party, the L/C Issuer, the Administrative
Agent and the Security Trustee.

     “First-Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by BioReliance or a Domestic Guarantor.

     “Foreign Borrower” has the meaning provided in the introductory paragraph
hereto.

     “Foreign Credit Party” means any Credit Party that is not a Domestic Credit
Party.

12



--------------------------------------------------------------------------------



 



     “Foreign Guarantors” means each Foreign Subsidiary identified as a “Foreign
Guarantor” on the signature pages hereto and each other Person that joins as a
Foreign Guarantor pursuant to Section 7.12, together with their respective
successors and permitted assigns (except as otherwise provided hereunder).

     “Foreign Lender” has the meaning provided in Section 11.15(a)(i).

     “Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Foreign Borrower and any Foreign
Guarantor arising under any Credit Document or otherwise with respect to the
Foreign Term Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Foreign Borrower or any Foreign Guarantor or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

     “Foreign Pledge Agreement” means any pledge agreement or similar document
entered into by the Foreign Borrower or any Foreign Guarantor in favor of the
Administrative Agent or Security Trustee, in accordance with the terms hereof,
to secure the obligations of such Person under the Credit Documents, as amended,
modified, restated or supplemented from time to time.

     “Foreign Security Agreement” means any security agreement or similar
document entered into by the Foreign Borrower or any Foreign Guarantor in favor
of the Administrative Agent or Security Trustee, in accordance with the terms
hereof, to secure the obligations of such Person under the Credit Documents, as
amended, modified, restated or supplemented from time to time.

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “Foreign Term Loan” has the meaning provided in Section 2.01(b)(ii).

     “Foreign Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Foreign Term Loan to the Foreign Borrower on the Initial
Funding Date pursuant to Section 2.01(b)(ii), in the aggregate principal amount
of such Lender’s Pro Rata Share of the Aggregate Foreign Term Loan Commitment on
such date, as set forth on Schedule 2.01.

     “Foreign Term Note” has the meaning provided in Section 2.10.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

     “Fund” has the meaning provided in Section 11.07(h).

     “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



       (a)     all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;



       (b)     all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of

13



--------------------------------------------------------------------------------



 





  property or services (other than trade accounts payable incurred the ordinary
course of business and payable on customary trade terms);



       (c)     all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements), in each case to the extent such instruments or
agreements support financial, rather than performance, obligations;



       (d)     the Attributed Indebtedness of Capital Leases and Synthetic
Leases;          (e)     the Attributed Indebtedness of Securitization
Transactions;          (f)     all preferred stock and comparable equity
interests providing for mandatory redemption, sinking fund or other like
payments;          (g)     Support Obligations in respect of Funded Debt of
another Person;          (f)     Funded Debt of any partnership or joint venture
or other similar entity in which such Person is a general partner or joint
venturer, and, as such, has personal liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase price
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

     “Glasgow Mortgage” means the Mortgage given by Q-One in favor of the
Security Trustee with respect to Unit 5, Todd Campus, West of Scotland Science
Park, Glasgow.

     “Governmental Authority” means any nation or government, any federal, state
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

     “German Guarantor” has the meaning provided in Section 4.08(a).

     “German Guaranty” has the meaning provided in Section 4.08(a).

     “German Credit Party” means a Foreign Credit Party incorporated or
established under the laws of Germany.

     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

14



--------------------------------------------------------------------------------



 



     “Guarantors” means a collective reference to (a) in its capacity as a
guarantor of the Foreign Obligations, BioReliance, (b) the Domestic Guarantors
and (c) the Foreign Guarantors.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Honor Date” has the meaning provided in Section 2.03(c)(i).

     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:



       (a)     all Funded Debt;          (b)     all contingent obligations
under letters of credit (including standby and commercial), bankers’ acceptances
and similar instruments (including bank guaranties, surety bonds, comfort
letters, keep-well agreements and capital maintenance agreements), in each case
to the extent such instruments or agreements support financial, rather than
performance, obligations;          (c)     net obligations under any Swap
Contract;          (d)     Support Obligations in respect of Indebtedness of
another Person; and          (e)     Indebtedness of any partnership or joint
venture or other similar entity in which such Person is a general partner or
joint venturer, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on the
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c).

     “Indemnified Liabilities” has the meaning provided in Section 11.05.

     “Indemnitees” has the meaning provided in Section 11.05.

     “Initial Funding Date” means the date of the initial Credit Extensions
pursuant to Sections 5.02 and 5.03.

     “Interest Payment Date” means (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and (i) if
such Loan is a Revolving Loan, the Revolving Loan Maturity Date and (ii) if such
Loan is a Term Loan, the Term Loan Maturity Date; provided, however, that if any
Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and (i) if such Loan is
a Revolving Loan, the Revolving Loan Maturity Date and (ii) if such Loan is a
Term Loan, the Term Loan Maturity Date; provided that in the case of both
clauses (a) and (b) above, the first Interest Payment Date with respect to the
Foreign Borrower shall be the first such date to occur not less than six months
after the Initial Funding Date.

15



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months thereafter, as selected by the applicable Borrower in its Loan Notice;
provided that:



       (a)     any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;          (b)     any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;          (c)     no Interest Period
with respect to Revolving Loans shall extend beyond the Revolving Loan Maturity
Date; and          (d)     no Interest Period with respect to Term Loans shall
extend beyond the Term Loan Maturity Date.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person (including, without limitation,
in connection with any joint venture permitted hereunder), (b) a loan, advance
or capital contribution to, Support Obligation or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any Property of
BioReliance or any Subsidiary.

     “IP Rights” has the meaning provided in Section 6.18.

     “IRS” means the United States Internal Revenue Service.

     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E (or such other form satisfactory to the Administrative Agent) executed
and delivered in connection with the joinder of any Person as a Credit Party.

     “Knowledge” means the actual knowledge of a Responsible Officer.

     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

16



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.

     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto and their respective successors and assigns and, as the
context requires, includes the L/C Issuer.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

     “Letter of Credit” means (a) each Existing Letter of Credit and (b) any
standby letter of credit issued hereunder.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Revolving Loan Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) FIVE MILLION DOLLARS ($5,000,000). The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Revolving Loan or Term Loan.

     “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the
Borrowing of the Domestic Term Loan or the Borrowing of the Foreign Term Loan,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

17



--------------------------------------------------------------------------------



 



     “Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 2.07.

     “Mandatory Cost Reference Lender” mean Bank of America.

     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
BioReliance or the Consolidated Group taken as a whole; (b) a material
impairment of the ability of any Credit Party to perform its obligations under
any material Credit Document to which it is a party; or (c) a material adverse
effect upon the validity or enforceability against any Credit Party of any
material Credit Document to which it is a party.

     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

     “Mortgaged Property” means each real property set forth on Schedule 6.19(a)
(other than Excluded Property) and each other real property that is, or pursuant
to the terms hereof, becomes, the subject of a Mortgage.

     “Mortgages” means (a) the Glasgow Mortgage and (b) each other mortgage,
deed of trust, security deed or like instrument, if any, given by the Credit
Parties, as grantors, to the Administrative Agent or the Security Trustee to
secure any of the obligations hereunder, and any other such instruments that may
be given by any Person pursuant to the terms hereof, as such instruments may be
amended and modified from time to time.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which BioReliance or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

     “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Involuntary Disposition, Equity Transaction or Debt Issuance,
net of (a) direct costs (including legal, accounting and investment banking
fees, sales commissions and underwriting discounts), (b) estimated taxes paid or
payable as a result thereof and (c) amounts applied to the repayment of
Indebtedness secured by a Lien permitted hereunder on the asset disposed of
(other than a Lien pursuant to a Collateral Document). For purposes hereof, “Net
Cash Proceeds” includes any cash or Cash Equivalents consisting of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, but only as and when received upon the disposition
of any non-cash consideration received by any member of the Consolidated Group
in any Disposition, Involuntary Disposition, Equity Transaction or Debt
Issuance.

     “Notes” means the Revolving Notes and/or the Term Notes, as appropriate.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party (including the Foreign Obligations)
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between any
Credit Party and any Lender or Affiliate of a Lender.

18



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or, with respect to any
non-U.S. jurisdiction, equivalent or comparable documents reasonably acceptable
to the Administrative Agent); (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
(or, with respect to any non-U.S. jurisdiction, equivalent or comparable
documents reasonably acceptable to the Administrative Agent); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (or, with respect to any non-U.S. jurisdiction,
equivalent or comparable documents reasonably acceptable to the Administrative
Agent).

     “Other Taxes” has the meaning provided in Section 3.01(b).

     “Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent thereof after giving effect to
any borrowings and prepayments or repayments of any Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America located in the applicable interbank market for such currency to major
banks in such interbank market.

     “Parallel Debt” has the meaning provided in Section 11.20(b).

     “Participant” has the meaning provided in Section 11.07(d).

     “Participating Member State” means each state so described in any EMU
Legislation.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by BioReliance or
any ERISA Affiliate or to which BioReliance or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

     “Permitted Acquisitions” means any Acquisition (other than the Transaction)
by BioReliance or any other Credit Party, provided that (i) the Property
acquired (or the Property of the Person acquired) in such Acquisition is in the
same or a similar line of business (or a business useful to such line of
business) as the Consolidated Group were engaged in on the Closing Date (or any
reasonable extensions or expansions

19



--------------------------------------------------------------------------------



 



thereof), (ii) the Administrative Agent shall have received all Joinder
Agreements and such other documents required to be delivered by the terms of
Section 7.12 and all items in respect of the Capital Stock or Property acquired
in such Acquisition required to be delivered by the terms of Section 7.13,
(iii) in the case of an Acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition, (iv) BioReliance shall have delivered
to the Administrative Agent a compliance certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, the Consolidated
Leverage Ratio is less than 2.2:1.0 as of the most recent fiscal quarter end of
BioReliance, (v) no Default or Event of Default shall exist before or after
giving effect thereto, (vi) the Credit Parties shall be in compliance with the
financial covenants in Section 8.12 hereof after giving effect thereto,
(vii) the representations and warranties made by the Credit Parties in any
Credit Document shall be true and complete in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto) except to
the extent such representations and warranties expressly relate to an earlier
date, (viii) the cash consideration paid by the Credit Parties (A) for any
single Acquisition transaction (or series of related Acquisition transactions)
(other than the Transaction), shall not exceed $10,000,000 and (B) for all
Acquisitions (other than the Transaction) during the term of this Credit
Agreement, shall not exceed $15,000,000 in the aggregate and (ix) the aggregate
consideration (including cash and non-cash consideration, any assumption of
Indebtedness and any earn-out payments) paid by the Credit Parties (A) for any
single Acquisition transaction (or series of related Acquisition transactions)
(other than the Transaction), shall not exceed $15,000,000 and (B) for all
Acquisitions (other than the Transaction) during the term of this Credit
Agreement, shall not exceed $30,000,000 in the aggregate.

     “Permitted Investments” means, at any time, Investments by the Consolidated
Group permitted to exist at such time pursuant to the terms of Section 8.02.

     “Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Group permitted to exist at such time pursuant to the terms of
Section 8.01.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by BioReliance or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, by any ERISA Affiliate.

     “Pledge Agreements” means a collective reference to the Domestic Pledge
Agreement and the Foreign Pledge Agreements.

     “Pro Forma Balance Sheet” has the meaning provided in Section 5.01(c)(iii).

     “Pro Forma Basis” means, with respect to any of the following transactions,
for purposes of determining the applicable pricing level under the definition of
“Applicable Rate” and determining compliance with the financial covenants
hereunder, that such transaction shall be deemed to have occurred as of the
first day of the period of four consecutive fiscal quarters ending as of the end
of the most recent fiscal quarter for which annual or quarterly financial
statements shall have been delivered in accordance with the provisions hereof.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) in the case of any Disposition, (i) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof, and (ii) Indebtedness paid or retired in
connection with such Disposition shall be deemed to have been paid and retired
as of the first day of the applicable period; and (b) in the case of any
Acquisition (including the Transaction), (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that

20



--------------------------------------------------------------------------------



 



are the subject thereof shall be included to the extent relating to any period
prior to the date thereof, (ii) Indebtedness incurred in connection with such
Acquisition shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period assuming prevailing interest rates hereunder) and (iii) a pro forma
adjustment may be made in connection with the Transaction, in anticipation of
costs savings to be realized in respect of executive compensation in the amount
of $1,200,000 over the course of one year from the date of consummation of the
Transaction, to be taken evenly on a quarter-by-quarter basis of $300,000 per
quarter.

     “Pro Rata Share” means, as to each Lender at any time:



       (a)     with respect to Revolving Loans, L/C Obligations and
participations therein, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Revolving
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Revolving Commitments at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the numerator shall be the Outstanding Amount of the
Revolving Loans, L/C Obligations and participations therein of such Lender, and
the denominator shall be the Outstanding Amount of the Revolving Loans, L/C
Obligations and participations therein of all Lenders;          (b)     with
respect to the Domestic Term Loan, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the
Outstanding Amount of the Domestic Term Loan held by such Lender at such time
and the denominator of which is the Outstanding Amount of the Domestic Term Loan
at such time; and          (c)     with respect to the Foreign Term Loan, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of the Foreign Term Loan held
by such Lender at such time and the denominator of which is the Outstanding
Amount of the Foreign Term Loan at such time.

The initial Pro Rata Share of each Lender with respect to the Aggregate
Revolving Commitments, the Domestic Term Loan and the Foreign Term Loan is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

     “Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

     “Purchase Agreement” means (a) the Share Purchase Agreement dated as of the
date hereof among Gillian Margaret Lees and others, Margaret Parrot and others
and Satron, as vendors, the Foreign Borrower, as purchaser, and BioReliance and
(b) the Share Purchase Agreement dated as of the date hereof among Roslyn
McLaughlin and others, as vendors, the Foreign Borrower, as purchaser, and
BioReliance, in each case as amended and modified from time to time.

     “Q-One” means Q-One Biotech Group, Ltd., a Scottish private limited
company.

     “Q-One Financial Statements” has the meaning provided in Section
5.02(e)(ii).

     “Quip Technology” means Quip Technology Limited, a Scottish private limited
company.

     “Register” has the meaning provided in Section 11.07(c).

21



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the Revolving Commitments and the outstanding Term Loans or
(b) if the Revolving Commitments have been terminated, the outstanding Loans,
L/C Obligations and participations therein. The Revolving Commitments of, and
the outstanding Term Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer or vice president of finance of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of
BioReliance or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock.

     “Revaluation Date” means each of the following: (a) each date of a
Borrowing of a Eurocurrency Loan denominated in an Alternative Currency, (b)
each date of a continuation of a Eurocurrency Loan denominated in an Alternative
Currency pursuant to Section 2.02 and (c) such additional dates as the
Administrative Agent or the Required Lenders shall specify.

     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to BioReliance during the Availability Period pursuant to
Section 2.01(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Aggregate Revolving Commitments set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto.

     “Revolving Loan Maturity Date” means September 30, 2006.

     “Revolving Loans” has the meaning provided in Section 2.01(a).

     “Revolving Note” has the meaning provided in Section 2.10.

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

     “Sale and Leaseback Transaction” means, with respect to BioReliance or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
BioReliance or such Subsidiary shall sell or transfer any Property, real or
personal, used or useful in its business, whether now owned or hereafter

22



--------------------------------------------------------------------------------



 



acquired, and thereafter rent or lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

     “Satron” means Satron Management Services (Technology) Limited, a Scottish
private limited company.

     “Satron Financial Statements” has the meaning provided in Section
5.02(e)(iii).

     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which
BioReliance or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or Affiliate of BioReliance.

     “Security Agreements” means a collective reference to the Domestic Security
Agreement and the Foreign Security Agreements.

     “Security Trustee” means Bank of America (a) in its capacity as security
trustee under any of the Collateral Documents executed and delivered by any
Foreign Credit Party (other than a German Foreign Credit Party), or any
successor security trustee and/or (b) in its capacity as security agent with
regard to Collateral Documents executed and delivered by any German Credit
Party, or any successor security agent.

     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

     “Special Notice Currency” means any Alternative Currency other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

23



--------------------------------------------------------------------------------



 



     “Spot Rate” means, for a currency, the rate quoted by Bank of America as
the spot rate for the purchase by Bank of America of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange transaction is to be made.

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of BioReliance.

     “Support Obligation” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such Support
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

24



--------------------------------------------------------------------------------



 



provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is operating.

     “Taxes” has the meaning provided in Section 3.01(a).

     “Term Loan Maturity Date” means September 30, 2008.

     “Term Loans” means a collective reference to the Domestic Term Loan and the
Foreign Term Loan.

     “Term Notes” means a collective reference to the Domestic Term Notes and
the Foreign Term Notes.

     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans and all L/C Obligations.

     “Transaction” means the Acquisition by BioReliance of the Capital Stock of
Q-One and Satron.

     “Transaction Documents” means the Purchase Agreement and the other
documents and agreements delivered in connection therewith (in each case
including schedules and exhibits).

     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurocurrency Loan.

     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction from time to time.

     “UK GAAP” means generally accepted accounting principles in the United
Kingdom, consistently applied.

     “U.K. Qualifying Lender” means a Lender that is beneficially entitled to
interest payable in respect of an advance under a Credit Document and is (a) a
Lender (i) that is a bank (as defined for the purpose of section 349 of the
United Kingdom Taxes Act 1988) making an advance under a Credit Document or
(ii) in respect of an advance made under a Credit Document by a Person that was
a bank (as defined for the purpose of section 349 of the United Kingdom Taxes
Act 1988) at the time such advance was made, and in either case is subject to
United Kingdom corporation tax on any payments of interest made with respect to
such advance; (b) a Lender that has delivered a U.K. Tax Confirmation to the
Foreign Borrower and is (i) a company resident in the United Kingdom for United
Kingdom tax purposes, (ii) a partnership, each member of which is a company
resident in the United Kingdom for United Kingdom tax purposes or (iii) a
company that carries on a trade in the United Kingdom through a branch or agency
and brings into account interest payable in respect of such advance in computing
its chargeable

25



--------------------------------------------------------------------------------



 



profits (within the meaning of section 11(2) of the United Kingdom Taxes Act
1988); or (c) a U.K. Treaty Lender.

     “U.K. Taxes” has the meaning provided in Section 11.15(c).

     “U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Credit Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is a company resident in the United Kingdom for United Kingdom tax purposes or
(c) a company that carries on a trade in the United Kingdom through a branch or
agency and the interest payable in respect of such advance is taken into account
in computing the chargeable profits of such company for the purposes of section
11(2) of the United Kingdom Taxes Act 1988.

     “U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a
U.K. Treaty State and (b) does not carry on a business in the United Kingdom
through a permanent establishment with which such Lender’s participation is
effectively connected.

     “U.K. Treaty State” means a jurisdiction party to an income tax treaty with
the United Kingdom that makes provision for full exemption from tax imposed by
the United Kingdom on interest.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

     “United States” and “U.S.” mean the United States of America.

     “Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

     “Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is
at the time owned by BioReliance directly or indirectly through other Persons
100% of whose Capital Stock is at the time owned, directly or indirectly, by
BioReliance (in each case other than directors’ qualifying shares and
investments by foreign nationals mandated by applicable law).

     1.02     Other Interpretive Provisions.

     With reference to this Credit Agreement and each other Credit Document,
unless otherwise specified herein or in such other Credit Document:



       (a)     The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

  (b)     (i)     The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof

26



--------------------------------------------------------------------------------



 





       (ii)      Unless otherwise provided or required by context, Article,
Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.          (iii)     The term “including” is by way of
example and not limitation.          (iv)     The term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form.



       (c)     In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”          (d)     Section headings herein and in the other Credit
Documents are included for convenience of reference only and shall not affect
the interpretation of this Credit Agreement or any other Credit Document.

     1.03     Accounting Terms.

     (a)       All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
of BioReliance for the fiscal year ended December 31, 2002, except as otherwise
specifically permitted herein.

     (b)       BioReliance will provide a written summary of material changes in
GAAP and in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(b). If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either BioReliance or the
Required Lenders shall so request, the Administrative Agent, the Lenders and
BioReliance shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) BioReliance shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change.

     (c)       Notwithstanding the above or any provision herein to the
contrary, determination of (i) the applicable pricing level under the definition
of “Applicable Rate” and (ii) compliance with financial covenants shall be made
on a Pro Forma Basis if relevant transactions have occurred.

     1.04     Rounding.

     Any financial ratios required to be maintained by BioReliance pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

27



--------------------------------------------------------------------------------



 



     1.05     References to Agreements and Laws.

     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

     1.06     Times of Day.

     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

     1.07     Letter of Credit Amounts.

     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.

     1.08     Exchange Rates; Currency Equivalents.

     (a)       The Administrative Agent shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Credit Parties hereunder, calculating
financial covenants hereunder and as otherwise provided herein, the applicable
amount of any currency for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

     (b)       Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Loan, or a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest 1,000 units of such Alternative
Currency), as determined by the Administrative Agent.

     1.09     Additional Alternative Currencies.

     BioReliance may from time to time request that Revolving Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency otherwise meets the
requirements set forth in such definition. Any such request shall be made to the
Administrative Agent (which shall promptly notify each Lender holding a
Revolving Commitment thereof) not later than 12:00 noon twelve Business Days
prior to the date of the desired Credit Extension. Each such Lender shall notify
the Administrative Agent, not later than 12:00 noon ten Business Days after
receipt of such request whether it consents, in its sole discretion, to making
Revolving Loans in such requested currency. Any failure by a Lender to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender to make Revolving Loans in

28



--------------------------------------------------------------------------------



 



such requested currency. If all the Lenders holding Revolving Commitments
consent to making Revolving Loans in such requested currency, the Administrative
Agent shall so notify BioReliance and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder.

     1.10 Redenomination of Certain Alternative Currencies.

     (a)       Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Credit Agreement in respect of that currency shall
be inconsistent with any convention or practice in the London interbank market
for the basis of accrual of interest in respect of the Euro, such expressed
basis shall be replaced by such convention or practice with effect from the date
on which such member state adopts the Euro as its lawful currency; provided that
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

     (b)       Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01     Revolving Loans and Term Loans.

     (a)       Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans (each such loan, a
“Revolving Loan”) to BioReliance in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate principal amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Commitment, as set forth on Schedule 2.01;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Revolving Commitment and (iii) the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, BioReliance may borrow under this Section 2.01(a), prepay under
Section 2.04, and reborrow under this Section 2.01(a). Revolving Loans may
consist of Base Rate Loans or Eurocurrency Loans, as further provided herein.

     (b)       Term Loans.



       (i)     Domestic Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a term loan (the “Domestic Term
Loan”) to BioReliance in Dollars on the Initial Funding Date in the principal
amount of such Lender’s Domestic Term Loan Commitment, as set forth on
Schedule 2.01; provided, however, that after giving effect to the Borrowing of
the Domestic Term Loan, the Outstanding Amount of the Domestic Term Loan

29



--------------------------------------------------------------------------------



 





  shall not exceed the Aggregate Domestic Term Loan Commitments. Amounts repaid
on the Domestic Term Loan may not be reborrowed. The Domestic Term Loan may
consist of Base Rate Loans or Eurocurrency Loans, as further provided herein.  
       (ii)     Foreign Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a term loan (the “Foreign Term
Loan”) to the Foreign Borrower in Dollars on the Initial Funding Date in the
principal amount of such Lender’s Foreign Term Loan Commitment, as set forth on
Schedule 2.01; provided, however, that after giving effect to the Borrowing of
the Foreign Term Loan, the Outstanding Amount of the Foreign Term Loan shall not
exceed the Aggregate Foreign Term Loan Commitments. Amounts repaid on the
Foreign Term Loan may not be reborrowed. The Foreign Term Loan may consist of
Base Rate Loans or Eurocurrency Loans, as further provided herein.

     2.02     Borrowings, Conversions and Continuations of Loans.

     (a)       Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Administrative Agent, which may
be given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of, Eurocurrency Loans
denominated in Dollars or of any conversion of Eurocurrency Loans denominated in
Dollars to Base Rate Loans, (ii) three Business Days (or five Business Days in
the case of Special Notice Currencies) prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Loans denominated
in Alternative Currencies and (iii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by a Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(d)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the currency and Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the applicable Borrower fails to
specify a Type of Revolving Loan or Domestic Term Loan in a Loan Notice, then
such Loan shall be made as a Base Rate Loan. If the applicable Borrower requests
a Borrowing of, conversion to, or continuation of Eurocurrency Loans in any Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. If the applicable Borrower fails to
give a timely notice requesting a conversion or continuation of a Eurocurrency
Loan, then such Eurocurrency Loan shall be converted to a Base Rate Loan on the
last day of the Interest Period applicable thereto, provided, however, that in
the case of a failure to timely request a continuation of a Loan denominated in
an Alternative Currency, such Loan shall be continued as a Eurocurrency Loan in
its original currency with an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.

     (b)       Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify

30



--------------------------------------------------------------------------------



 



each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in an Alternative Currency, in each case as
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the Applicable Currency not
later than 1:00 p.m. in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan denominated in Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.03 (and, if such Borrowing is an initial
Credit Extension, Sections 5.01 and 5.02), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date of a
Borrowing of Revolving Loans, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings and second, to BioReliance as provided above.

     (c)       Except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurocurrency Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that (i) any or all of the then-outstanding Eurocurrency Loans denominated in
Dollars be converted to Base Rate Loans and (ii) any or all of the
then-outstanding Eurocurrency Loans denominated in an Alternative Currency be
converted to Dollar-denominated Base Rate Loans, in each case on the last day of
the then-current Interest Period with respect thereto.

     (d)       The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Loans upon determination of such interest rate. The determination
of the Eurocurrency Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify BioReliance and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

     (e)       After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
Revolving Loans and five Interest Periods in effect with respect to the Term
Loans.

     2.03     Letters of Credit.

     (a)       The Letter of Credit Commitment.



       (i)     Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars or in an Alternative Currency for the account of
any member of the Consolidated Group, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in the Letters of Credit; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date

31



--------------------------------------------------------------------------------



 





  of such L/C Credit Extension, (1) the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, (2) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, would exceed such Lender’s Revolving
Commitment or (3) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the ability of BioReliance to obtain Letters of Credit
shall be fully revolving, and accordingly BioReliance may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. Existing Letters of Credit shall be
deemed to have been issued hereunder and shall be subject to and governed by the
terms and conditions hereof.          (ii)     The L/C Issuer shall be under no
obligation to issue any Letter of Credit if:



       (A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it;    
     (B)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless Lenders holding in the aggregate more than 50% of the
Aggregate Revolving Commitments have approved such expiry date;    
     (C)     the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all Lenders holding Revolving
Commitments have approved such expiry date;          (D)     the issuance of
such Letter of Credit would violate one or more policies of the L/C Issuer; or  
       (E)     such Letter of Credit is in an initial amount less than $500,000,
or is to be denominated in a currency other than Dollars.



       (iii)     The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.          (iv)     The L/C Issuer shall be under no
obligation to issue or amend any Letter of Credit if the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Credit Party, on
or prior to the Business Day prior to the requested date of issuance or
amendment of such Letter of Credit, that one or more applicable conditions
contained in Section 5.03 (or in the case of any requested issuance or amendment
on or prior to the Initial Funding Date, Section 5.01 or 5.02) shall not then be
satisfied.

32



--------------------------------------------------------------------------------



 



     (b)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.



       (i)     Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of BioReliance delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of BioReliance. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.          (ii)     Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from BioReliance and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
L/C Issuer of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of BioReliance or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Share with respect to the Aggregate Revolving Commitments
times the amount of such Letter of Credit.          (iii)     If BioReliance so
requests in any applicable Letter of Credit Application, the L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
BioReliance shall not be required to make a specific request to the L/C Issuer
for any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of

33



--------------------------------------------------------------------------------



 





  Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or prior to the day that is two Business Days
before the Nonrenewal Notice Date (1) from the Administrative Agent that more
than 50% of the Lenders holding Revolving Commitments have elected not to permit
such renewal or (2) from the Administrative Agent, any Lender or BioReliance
that one or more of the applicable conditions specified in Section 5.03 is not
then satisfied.          (iv)     Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to
BioReliance and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

     (c)       Drawings and Reimbursements; Funding of Participations.



       (i)     Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify
BioReliance and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), BioReliance shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars. If BioReliance fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each applicable Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof. In such event, BioReliance
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.03
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.



       (ii)     Each Lender (including the Lender acting as L/C Issuer) holding
a Revolving Commitment shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office for payments in Dollars in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to BioReliance in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.          (iii)     With respect to any
Unreimbursed Amount that is not fully refinanced by a Borrowing of Base Rate
Loans because the conditions set forth in Section 5.03 cannot be satisfied or
for any other reason, BioReliance shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

34



--------------------------------------------------------------------------------



 





       (iv)     Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.



       (v)     The obligation of each Lender holding a Revolving Commitment to
make Revolving Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the L/C Issuer, BioReliance or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.03 (other than delivery by BioReliance of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of BioReliance to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.



       (vi)     If any Lender holding a Revolving Commitment fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

     (d)       Repayment of Participations.



       (i)     At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any applicable Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from BioReliance or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.



       (ii)     If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender holding a Revolving Commitment shall pay to the Administrative Agent
for the account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

35



--------------------------------------------------------------------------------



 



     (e)       Obligations Absolute. The obligation of BioReliance to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:



       (i)     any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, any other Credit Document or any other agreement or
instrument relating thereto;          (ii)     the existence of any claim,
counterclaim, set-off, defense or other right that BioReliance may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;    
     (iii)     any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;    
     (iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or          (v)     any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, BioReliance.

     BioReliance shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the instructions of BioReliance or other irregularity,
BioReliance will immediately notify the L/C Issuer. BioReliance shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

     (f)       Role of L/C Issuer. Each Lender and BioReliance agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the requisite Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. BioReliance hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the pursuit by BioReliance of such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other

36



--------------------------------------------------------------------------------



 



agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, BioReliance may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to BioReliance, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by BioReliance that BioReliance proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason.

     (g)       Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, BioReliance shall
immediately Cash Collateralize the then-Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. BioReliance hereby grants to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders holding Revolving Commitments (or if such
Commitments have been terminated, Total Revolving Outstandings), a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash collateral shall be maintained in blocked,
interest-bearing deposit accounts at Bank of America.

     (h)       Applicability of ISP98. Unless otherwise expressly agreed by the
L/C Issuer and BioReliance when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

     (i)       Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

     2.04     Prepayments.

     (a)       Voluntary Prepayments of Revolving Loans and Term Loans. The
Borrowers may, upon notice from the applicable Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay the Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Loans denominated
in Dollars, (B) three Business Days (or five Business Days in the case of
Eurocurrency Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Loans; (ii) any such prepayment of
Eurocurrency Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal

37



--------------------------------------------------------------------------------



 



amount thereof then outstanding); (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding) and
(iv) any prepayment of the Term Loans shall be applied pro rata to the Domestic
Term Loan and the Foreign Term Loan (and the amount of any such prepayment to
the Domestic Term Loan shall be made by BioReliance), in each case to the
remaining principal amortization payments of such Term Loan in inverse order of
maturity. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by either Borrower, such Borrower (or Borrowers, as applicable) shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective Pro
Rata Shares of such Loans.

     (b)       Mandatory Prepayments of Loans.



       (i)     Revolving Commitments.



       (A)     If for any reason (including exchange rate fluctuations) the
Total Revolving Outstandings at any time exceed the Aggregate Revolving
Commitments then in effect, BioReliance shall immediately prepay Revolving Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that BioReliance shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b)(i) unless
after the prepayment in full of the Revolving Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.    
     (B)     If for any reason (including exchange rate fluctuations) the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
at such time exceeds the Alternative Currency Sublimit, BioReliance shall
immediately prepay such Loans in an aggregate amount equal to such excess.



       (ii)     Dispositions and Involuntary Dispositions. BioReliance shall
prepay the Revolving Loans and the Domestic Term Loan and Cash Collateralize the
L/C Obligations, and the Foreign Borrower shall prepay the Foreign Term Loan, in
each case as hereafter provided, in an aggregate amount equal to 100% of the Net
Cash Proceeds of all Dispositions (other than intercompany transfers permitted
under Section 8.05) and Involuntary Dispositions to the extent such Net Cash
Proceeds exceed $200,000 in the aggregate in any fiscal year and are not
reinvested (or subject to a binding agreement for such reinvestment) in the same
or similar Property within 180 days of the date of such Disposition. Such
prepayment shall be due immediately upon the expiration of such 180-day period.



       (iii)     Excess Cash Flow. Within ninety days after the end of each
fiscal year, BioReliance shall prepay the Revolving Loans and the Domestic Term
Loan and Cash Collateralize the L/C Obligations, and the Foreign Borrower shall
prepay the Foreign Term Loan, in each case as hereafter provided, in an
aggregate amount equal to 50% of Excess Cash Flow for such fiscal year.    
     (iv)     Debt Issuances. Immediately upon receipt by the Borrowers or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, BioReliance shall
prepay the Revolving Loans and

38



--------------------------------------------------------------------------------



 





  the Domestic Term Loan and Cash Collateralize the L/C Obligations, and the
Foreign Borrower shall prepay the Foreign Term Loan, in each case as hereafter
provided, in an aggregate amount equal to 100% of such Net Cash Proceeds.



       (v)     Equity Transactions. Immediately upon the receipt by the
Borrowers or any Subsidiary of the Net Cash Proceeds of any Equity Transaction,
BioReliance shall prepay the Revolving Loans and the Domestic Term Loan and Cash
Collateralize the L/C Obligations, and the Foreign Borrower shall prepay the
Foreign Term Loan, in each case as hereafter provided, in an aggregate amount
equal to 50% of such Net Cash Proceeds.

     (c)       Application of Mandatory Prepayments. All amounts required to be
paid pursuant to Section 2.04(b) shall be applied as follows:



       (i)     with respect to all amounts to be prepaid by BioReliance pursuant
to Section 2.04(b)(i)(A), to Revolving Loans and (after all Revolving Loans have
been repaid) to Cash Collateralize L/C Obligations;



       (ii)     with respect to all amounts to be prepaid by BioReliance
pursuant to Section 2.04(b)(i)(B), to Revolving Loans denominated in Alternative
Currencies; and          (iii)     with respect to all amounts to be prepaid
pursuant to Section 2.04(b)(ii), (iii), (iv), and (v), first, pro rata to the
Term Loans (in each case to the remaining principal amortization payments in
inverse order of maturity) and then, after repayment in full of the Term Loans,
to Total Revolving Outstandings (first to the Revolving Loans and then to Cash
Collateralize L/C Obligations); provided (A) the portion of such prepayment to
be applied to the Revolving Loans, the Domestic Term Loan and Cash
Collateralization of the L/C Obligations shall be prepaid by BioReliance, and
the portion of such prepayment to be applied to the Foreign Term Loan shall be
prepaid by the Foreign Borrower and (B) any prepayments required to be made to a
Loan pursuant to Section 2.04(b)(ii), (iii), (iv), and (v) shall be made at the
end of the Interest Period with respect to such Loan during which such
prepayment becomes due.

     Within the parameters of the applications set forth above, prepayments
shall be applied first to Base Rate Loans and then to Eurocurrency Loans in
direct order of Interest Period maturities. All prepayments under this Section
2.04(c) shall be subject to Section 3.05, but otherwise without premium or
penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

     2.05     Termination or Reduction of Commitments.

     (a)       Optional Reductions. BioReliance may, upon notice to the
Administrative Agent, terminate or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided in each case that (i) any such notice shall be received
by the Administrative Agent not later than 12:00 noon two Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Alternative Currency
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Pro Rata Share. All fees accrued with
respect thereto until the effective date of any

39



--------------------------------------------------------------------------------



 



termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

     (b)       Mandatory Reductions. Unless the Initial Funding Date shall have
occurred on or prior to October 3, 2003, the Revolving Commitment, the Domestic
Term Loan Commitment and the Foreign Term Loan Commitment of each Lender shall
automatically terminate on such date.

     2.06     Repayment of Loans.

     (a)       Revolving Loans. The Borrowers shall repay to the Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

     (b)       Term Loans.



       (i)     BioReliance shall repay the outstanding principal amount of the
Domestic Term Loan in installments on the dates and in the amounts set forth in
the table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.04), unless accelerated sooner pursuant
to Section 9.02:

                           

--------------------------------------------------------------------------------

      Principal Amortization           Principal Amortization Payment Dates  
Payment   Payment Dates   Payment

--------------------------------------------------------------------------------

December 31, 2003
  $ 1,750,000.00     June 30, 2006   $ 1,750,000.00  
March 31, 2004
  $ 1,750,000.00     September 30, 2006   $ 1,750,000.00  
June 30, 2004
  $ 1,750,000.00     December 31, 2006   $ 1,750,000.00  
September 30, 2004
  $ 1,750,000.00     March 31, 2007   $ 1,750,000.00  
December 31, 2004
  $ 1,750,000.00     June 30, 2007   $ 1,750,000.00  
March 31, 2005
  $ 1,750,000.00     September 30, 2007   $ 1,750,000.00  
June 30, 2005
  $ 1,750,000.00     December 31, 2007   $ 1,750,000.00  
September 30, 2005
  $ 1,750,000.00     March 31, 2008   $ 1,750,000.00  
December 31, 2005
  $ 1,750,000.00     June 30, 2008   $ 1,750,000.00  
March 31, 2006
  $ 1,750,000.00     Term Loan Maturity Date   Outstanding Amount of the
Domestic Term Loan

--------------------------------------------------------------------------------



       (ii)     The Foreign Borrower shall repay the outstanding principal
amount of the Foreign Term Loan in installments on the dates and in the amounts
set forth in the table below (as such installments may hereafter be adjusted as
a result of prepayments made pursuant to Section 2.04), unless accelerated
sooner pursuant to Section 9.02:

                           

--------------------------------------------------------------------------------

      Principal Amortization           Principal Amortization Payment Dates  
Payment   Payment Dates   Payment

--------------------------------------------------------------------------------

December 31, 2003
  $ 500,000.00     June 30, 2006   $ 500,000.00  
March 31, 2004
  $ 500,000.00     September 30, 2006   $ 500,000.00  
June 30, 2004
  $ 500,000.00     December 31, 2006   $ 500,000.00  
September 30, 2004
  $ 500,000.00     March 31, 2007   $ 500,000.00  
December 31, 2004
  $ 500,000.00     June 30, 2007   $ 500,000.00  
March 31, 2005
  $ 500,000.00     September 30, 2007   $ 500,000.00  
June 30, 2005
  $ 500,000.00     December 31, 2007   $ 500,000.00  
September 30, 2005
  $ 500,000.00     March 31, 2008   $ 500,000.00  
December 31, 2005
  $ 500,000.00     June 30, 2008   $ 500,000.00  
March 31, 2006
  $ 500,000.00     Term Loan Maturity Date   Outstanding Amount of the Foreign
Term Loan

--------------------------------------------------------------------------------

40



--------------------------------------------------------------------------------



 



     2.07     Interest.

     (a)       Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate plus
(C) for any Interest Period with respect to any Eurocurrency Loan advanced by a
Lender required to comply with the relevant requirements of the Bank of England
and the Financial Services Authority of the United Kingdom, the Mandatory Cost
Rate for such Interest Period; and (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.

     (b)       Upon the occurrence and during the continuation of an Event of
Default, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

     (c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     2.08     Fees.

     (a)       Commitment Fees.



       (i)     BioReliance shall pay to the Administrative Agent for the account
of each Lender holding a Revolving Commitment, in accordance with its Pro Rata
Share, a commitment fee equal to the product of (A) the Applicable Rate times
(B) the actual daily amount by which the Aggregate Revolving Commitments exceed
the sum of (1) the Outstanding Amount of Revolving Loans plus (2) the
Outstanding Amount of L/C Obligations. Such commitment fee shall accrue at all
times from the Closing Date through the Revolving Loan Maturity Date, including
at any time during which one or more of the conditions in Article V is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Loan Maturity Date. Such
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.    
     (ii)     BioReliance shall pay to the Administrative Agent for the account
of each Lender holding a Domestic Term Loan Commitment, in accordance with its
Pro Rata Share, a commitment fee equal to the product of (A) the Applicable Rate
times (B) the actual daily amount by which the Aggregate Domestic Term Loan
Commitments exceed the Outstanding Amount of the Domestic Term Loan. Such
commitment fee shall accrue at all times from the Closing Date through the
Initial Funding Date, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable in arrears on
the earlier of (1) the Initial Funding Date and (2) the date of termination of
the Domestic Term Loan Commitments.

41



--------------------------------------------------------------------------------



 





       (iii)     The Foreign Borrower shall pay to the Administrative Agent for
the account of each Lender holding a Foreign Term Loan Commitment, in accordance
with its Pro Rata Share, a commitment fee equal to the product of (A) the
Applicable Rate times (B) the actual daily amount by which the Aggregate Foreign
Term Loan Commitments exceed the Outstanding Amount of the Foreign Term Loan.
Such commitment fee shall accrue at all times from the Closing Date through the
Initial Funding Date, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable in arrears on
the earlier of (1) the Initial Funding Date and (2) the date of termination of
the Foreign Term Loan Commitments.

     (b)       Letter of Credit Fees. BioReliance shall pay to the
Administrative Agent for the account of each Lender holding Revolving
Commitments (or if such Commitments have been terminated, Total Revolving
Outstandings) in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit (provided that such
maximum amount shall reflect any permanent reductions, but not any temporary
reductions, then in effect under such Letter of Credit). Such Letter of Credit
fees shall be computed on a quarterly basis in arrears. Such Letter of Credit
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

     (c)       Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. BioReliance shall pay directly to the L/C Issuer for its own account
a fronting fee in an amount equal to 1/8 of 1% per annum on the daily maximum
amount available to be drawn under each Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit), due and payable
quarterly in arrears on the Business Day immediately following the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date. In addition, BioReliance shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

     (d)       Fee Letter. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

     2.09     Computation of Interest and Fees.

     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.

42



--------------------------------------------------------------------------------



 



     2.10     Evidence of Debt.

     (a)       The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the applicable Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans (a “Revolving Note”), be in the form of Exhibit B-1 and (ii) in
the case of the Domestic Term Loan (a “Domestic Term Note”) and the Foreign Term
Loan (a “Foreign Term Note”), be in the form of Exhibit B-2. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

     (b)       In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

     2.11     Payments Generally.

     (a)       All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal of and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

     (b)       Subject to the definition of “Interest Period,” if any payment to
be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

43



--------------------------------------------------------------------------------



 



     (c)       If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

     (d)       Unless any Borrower or Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:



       (i)     if either Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and    
     (ii)     if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the applicable Borrower
to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and the
applicable Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights that the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (d) shall be conclusive, absent manifest
error.

     (e)       If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the applicable
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

44



--------------------------------------------------------------------------------



 



     (f)       The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit are several and not joint. The failure
of any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

     (g)       Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     2.12     Sharing of Payments.

     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, with each of them according to their Pro Rata Share; provided, however, that
if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Subject to
Section 11.07, the Borrowers agree that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by Law, exercise all
its rights of payment (including the right of set-off, but subject to
Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Credit Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01     Taxes.

     (a)       Any and all payments by any Credit Party to or for the account of
the Administrative Agent or any Lender under any Credit Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes

45



--------------------------------------------------------------------------------



 



imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending office
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). If any Credit Party shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Credit Document
to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions, (iii) such Credit Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty days after the date of such
payment, such Credit Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof.

     (b)       In addition, each Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies that arise from any payment made by such Borrower
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as “Other Taxes”).

     (c)       If a Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable by such Borrower under any
Credit Document to the Administrative Agent or any Lender, such Borrower shall
also pay to the Administrative Agent or to such Lender, as the case may be, such
additional amount that the Administrative Agent or such Lender specifies is
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) that the Administrative
Agent or such Lender would have received if such Taxes or Other Taxes had not
been imposed.

     (d)       Subject to Section 11.15, each Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses, but
excluding any such liability to the extent determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the party seeking indemnity therefor)
arising therefrom or with respect thereto, in each case whether or not such
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within thirty days after the date the Lender or the Administrative Agent makes a
demand therefor accompanied by evidence of such amounts paid or payable.

     3.02     Illegality.

     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Loans in the
Applicable Currency, or to determine or charge interest rates based upon the
Eurocurrency Rate for the Applicable Currency, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, any Applicable Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Loans in the Applicable Currency or to convert Base Rate
Loans to Eurocurrency Loans in the Applicable Currency shall be suspended until
such Lender notifies the Administrative Agent and the Borrowers that

46



--------------------------------------------------------------------------------



 



the circumstances giving rise to such determination no longer exist. The
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, and such Eurocurrency Loans are denominated in
Dollars, convert all Eurocurrency Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

     3.03     Inability to Determine Rates.

     (a)       If the Administrative Agent or the Required Lenders determine,
for any reason, in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (i) deposits in the Applicable
Currency are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Loan, (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for such Eurocurrency Loan, or (iii) the
Eurocurrency Rate for such Eurocurrency Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurocurrency Loan, the
Administrative Agent will promptly notify the Borrowers and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Loans
in the Applicable Currency shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing, conversion or continuation of Eurocurrency
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

     (b)       If the Mandatory Cost Reference Lender’s Commitment shall
terminate (otherwise than on termination of the Aggregate Revolving
Commitments), or for any reason whatsoever the Mandatory Cost Reference Lender
shall cease to be a Lender hereunder, the Mandatory Cost Reference Lender shall
thereupon cease to be the Mandatory Cost Reference Lender, and, when necessary,
the Mandatory Cost Rate shall be determined on the basis of the rates as
determined by the Administrative Agent in accordance with Schedule 2.07.

     3.04     Increased Cost and Reduced Return; Capital Adequacy.

     (a)       If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurocurrency Loans or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements utilized, as to Eurocurrency Loans, in the determination of the
Eurocurrency Rate), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrowers shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

     (b)       If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office)

47



--------------------------------------------------------------------------------



 



therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

     3.05     Funding Losses.

     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:



       (a)     any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);          (b)     any failure by the Borrowers (for
a reason other than the failure of such Lender to make a Loan) to prepay,
borrow, continue or convert any Loan other than a Base Rate Loan on the date or
in the amount notified by the Borrowers; or          (c)     any failure by the
Borrowers to make payment of any Loan denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained,
but excluding any loss of anticipated profits. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Loan made by it at the Eurocurrency Base Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the applicable offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded.

     3.06     Matters Applicable to all Requests for Compensation.

     (a)       A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

     (b)       The Borrowers shall not be required to reimburse any Lender for
any costs or expenses pursuant to Article III unless such Lender notifies the
Borrowers of such costs or expenses within 180 days following the date on which
such costs or expenses are paid by the Lender.

     3.07     Survival.

     All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

48



--------------------------------------------------------------------------------



 



ARTICLE IV

GUARANTY

     4.01     The Guaranty.

     (a)       Each of the Domestic Guarantors hereby jointly and severally
guarantees to each Lender, each Affiliate of a Lender that enters into a Swap
Contract with a Credit Party, the Administrative Agent and the Security Trustee
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Domestic
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Domestic
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever (other than as otherwise expressly required pursuant
to the Credit Documents), and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

     (b)       Each of the Foreign Guarantors hereby jointly and severally
guarantees to each Lender, the Administrative Agent and the Security Trustee as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Foreign Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. Each of the Foreign
Guarantors hereby further agrees that if any of such obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Foreign
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever (other than as otherwise expressly required pursuant
to the Credit Documents), and that in the case of any extension of time of
payment or renewal of any of such obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

     (c)       BioReliance hereby guarantees to each Lender, the Administrative
Agent and the Security Trustee as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Foreign Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. BioReliance hereby further agrees that if any of such obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), BioReliance will promptly pay the same, without any demand or notice
whatsoever (other than as otherwise expressly required pursuant to the Credit
Documents), and that in the case of any extension of time of payment or renewal
of any of such obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.

     (d)       Notwithstanding any provision to the contrary contained herein or
in any other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable Law.

49



--------------------------------------------------------------------------------



 



     4.02     Obligations Unconditional.

     (a)       The obligations of the Domestic Guarantors under Section 4.01 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents or Swap Contracts, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Domestic Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Domestic Guarantor agrees
that such Guarantor shall have no right of subrogation, indemnity, reimbursement
or contribution against the Borrowers or any other Guarantor for amounts paid
under this Article IV until such time as the Obligations have been paid in full
and the Commitments have expired or terminated.

     (b)       The obligations of the Foreign Guarantors under Section 4.01 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Foreign Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Foreign Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each of the Foreign Guarantors
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Foreign Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.

     (c)       The obligations of BioReliance under Section 4.01 are absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Credit Documents, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Foreign
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of BioReliance
hereunder shall be absolute and unconditional under any and all circumstances.
BioReliance agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Foreign Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.

     (d)       Without limiting the generality of the foregoing subsections (a),
(b) and (c), it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:



       (i)     at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;          (ii)     any of the acts mentioned in any of the provisions of
any of the Credit Documents, any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or such Swap Contracts shall be done or
omitted;

50



--------------------------------------------------------------------------------



 





       (iii)     the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents, any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Credit Documents or such Swap
Contracts shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;



       (iv)     any Lien granted to, or in favor of, the Administrative Agent,
the Security Trustee or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or          (v)     any of the
Obligations shall be determined to be void or voidable (including for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including any creditor of any Guarantor).

     (e)       With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices (other than as otherwise expressly required pursuant to the Credit
Documents) whatsoever, and any requirement that the Administrative Agent, the
Security Trustee or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents, any Swap Contract between
any Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or such Swap
Contracts, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

     4.03     Reinstatement.

     (a)       The obligations of each Domestic Guarantor under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Domestic Guarantor agrees that it will indemnify the Administrative Agent,
the Security Trustee and each Lender on demand for all reasonable costs and
expenses (including Attorney Costs) incurred by the Administrative Agent, the
Security Trustee or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar Law.

     (b)       The obligations of each Foreign Guarantor under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Foreign Obligations is
rescinded or must be otherwise restored by any holder of any of the Foreign
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Foreign Guarantors agrees that it
will indemnify the Administrative Agent, the Security Trustee and each Lender on
demand for all reasonable costs and expenses (including Attorney Costs) incurred
by the Administrative Agent, the Security Trustee or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar Law.

     (c)       The obligations of BioReliance under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Foreign Obligations is rescinded or
must be otherwise restored by any holder of any of the Foreign Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and BioReliance agrees that it will indemnify the Administrative
Agent, the Security Trustee and each Lender on demand for all

51



--------------------------------------------------------------------------------



 



reasonable costs and expenses (including Attorney Costs) incurred by the
Administrative Agent, the Security Trustee or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar Law.

     4.04     Certain Additional Waivers.

     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

     4.05     Remedies.

     (a)       The Domestic Guarantors agree that, to the fullest extent
permitted by Law, as between the Domestic Guarantors, on the one hand, and the
Administrative Agent, the Security Trustee and the Lenders, on the other hand,
the Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Domestic Guarantors for purposes of
Section 4.01. The Domestic Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

     (b)       Each of the Foreign Guarantors agrees that, to the fullest extent
permitted by Law, as between the Foreign Guarantors, on the one hand, and the
Administrative Agent, the Security Trustee and the Lenders, on the other hand,
the Foreign Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 4.01. Each of the Foreign
Guarantors acknowledges and agrees that its obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.

     (c)       BioReliance agrees that, to the fullest extent permitted by Law,
as between BioReliance, on the one hand, and the Administrative Agent, the
Security Trustee and the Lenders, on the other hand, the Foreign Obligations may
be declared to be forthwith due and payable as provided in Section 9.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of such
declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by
BioReliance for purposes of Section 4.01. BioReliance acknowledges and agrees
that its obligations hereunder are secured in accordance with the

52



--------------------------------------------------------------------------------



 



terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

     4.06     Rights of Contribution.

     (a)       The Domestic Guarantors hereby agree as among themselves that, if
any Domestic Guarantor shall make a Domestic Excess Payment (as defined below),
such Guarantor shall have a right of contribution from each other Domestic
Guarantor in an amount equal to such other Guarantor’s Domestic Contribution
Share (as defined below) of such Domestic Excess Payment. The payment
obligations of any Domestic Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full and the Commitments have expired or
terminated, and none of the Domestic Guarantors shall exercise any right or
remedy under this Section 4.06 against any other Credit Party until such
Obligations have been paid in full and the Commitments have expired or
terminated. For purposes of this Section 4.06, (a) “Domestic Excess Payment”
shall mean the amount paid by any Domestic Guarantor in excess of its Domestic
Ratable Share of any Domestic Guaranteed Obligations; (b) “Domestic Ratable
Share” shall mean, for any Domestic Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Domestic Guaranteed Obligations of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties that are obligated for such Obligations exceeds the amount
of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Credit Parties hereunder) of such Credit Parties; provided, however, that, for
purposes of calculating the Domestic Ratable Shares of the Domestic Guarantors
in respect of any payment of Obligations, any Domestic Guarantor that became a
Domestic Guarantor subsequent to the date of any such payment shall be deemed to
have been a Domestic Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Domestic
Guarantor shall be utilized for such Guarantor in connection with such payment;
(c) “Domestic Contribution Share” shall mean, for any Domestic Guarantor in
respect of any Domestic Excess Payment made by any other Guarantor, the ratio
(expressed as a percentage) as of the date of such Domestic Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Credit Parties that are obligated for such
Obligations (other than the maker of such Domestic Excess Payment) exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Credit Parties) of such Credit Parties (other than the maker of such Domestic
Excess Payment); provided, however, that, for purposes of calculating the
Domestic Contribution Shares of the Domestic Guarantors in respect of any
Domestic Excess Payment, any Domestic Guarantor that became a Domestic Guarantor
subsequent to the date of any such Domestic Excess Payment shall be deemed to
have been a Domestic Guarantor on the date of such Domestic Excess Payment and
the financial information for such Guarantor as of the date such Guarantor
became a Domestic Guarantor shall be utilized for such Guarantor in connection
with such Domestic Excess Payment; and (d) “Domestic Guaranteed Obligations”
shall mean the Obligations guaranteed by the Domestic Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Domestic
Guarantor may have under Law against any other Credit Party in respect of any
payment of Domestic Guaranteed Obligations. Notwithstanding the foregoing, all
rights of contribution against any Domestic Guarantor shall terminate from and
after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 10.11.

53



--------------------------------------------------------------------------------



 



     (b)       Each of the Foreign Guarantors hereby agrees as among themselves
that, if any Foreign Guarantor shall make a Foreign Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Foreign Contribution
Share (as defined below) of such Foreign Excess Payment. The payment obligations
of any Foreign Guarantor under this Section 4.06 shall be subordinate and
subject in right of payment to the Obligations until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated, and none of the Foreign Guarantors shall exercise any right or
remedy under this Section 4.06 gainst any other Credit Party until such
Obligations have been paid in full and the Commitments have expired or
terminated. For purposes of this Section 4.06, (a) “Foreign Excess Payment”
shall mean the amount paid by any of the Foreign Guarantors in excess of its
Foreign Ratable Share of any Foreign Guaranteed Obligations; (b) “Foreign
Ratable Share” shall mean, for any of the Foreign Guarantors in respect of any
payment of Foreign Obligations, the ratio (expressed as a percentage) as of the
date of such payment of Foreign Guaranteed Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor (in its capacity as such)
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Credit Parties that are
obligated for such Foreign Obligations exceeds the amount of all of the debts
and liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Credit Parties hereunder) of
such Credit Parties; provided, however, that, for purposes of calculating the
Foreign Ratable Shares of the Foreign Guarantors in respect of any payment of
Foreign Obligations, any Foreign Guarantor that became a Foreign Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Foreign Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Foreign Guarantor shall be
utilized for such Guarantor in connection with such payment; (c) “Foreign
Contribution Share” shall mean, for any of the Foreign Guarantors in respect of
any Foreign Excess Payment made by any other of the Foreign Guarantors, the
ratio (expressed as a percentage) as of the date of such Foreign Excess Payment
of (i) the amount by which the aggregate present fair salable value of all of
its assets and properties exceeds the amount of all debts and liabilities of
such Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor (in its capacity as
such) hereunder) to (ii) the amount by which the aggregate present fair salable
value of all assets and other properties of the Credit Parties that are
obligated for such Obligations (other than the maker of such Foreign Excess
Payment) exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Credit Parties) of such Credit Parties (other than the
maker of such Foreign Excess Payment); provided, however, that, for purposes of
calculating the Foreign Contribution Shares of the Foreign Guarantors in respect
of any Foreign Excess Payment, any Foreign Guarantor that became a Foreign
Guarantor subsequent to the date of any such Foreign Excess Payment shall be
deemed to have been a Foreign Guarantor on the date of such Foreign Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Foreign Guarantor shall be utilized for such Guarantor in
connection with such Foreign Excess Payment; and (d) “Foreign Guaranteed
Obligations” shall mean the Foreign Obligations guaranteed by the Guarantors
pursuant to this Article IV. This Section 4.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any of the
Foreign Guarantors may have under Law against any other Credit Party in respect
of any payment of Foreign Guaranteed Obligations. Notwithstanding the foregoing,
all rights of contribution against any of the Foreign Guarantors shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 10.11.

     (c)       BioReliance hereby agrees that, if it shall make a Foreign Excess
Payment (as defined below), it shall have a right of contribution from each
other Guarantor in an amount equal to such other Guarantor’s Foreign
Contribution Share (as defined below) of such Foreign Excess Payment. The
payment obligations of BioReliance under this Section 4.06 shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been paid in full and the Commitments have expired or

54



--------------------------------------------------------------------------------



 



terminated, and BioReliance shall not exercise any right or remedy under this
Section 4.06 against any other Credit Party until such Obligations have been
paid in full and the Commitments have expired or terminated. For purposes of
this Section 4.06, (a) “Foreign Excess Payment” shall mean the amount paid by
BioReliance in excess of its Foreign Ratable Share of any Foreign Guaranteed
Obligations; (b) “Foreign Ratable Share” shall mean, for BioReliance in respect
of any payment of Foreign Obligations, the ratio (expressed as a percentage) as
of the date of such payment of Foreign Guaranteed Obligations of (i) the amount
by which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of BioReliance
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of BioReliance (in its capacity as a Guarantor of
the Foreign Obligations) hereunder) to (ii) the amount by which the aggregate
present fair salable value of all assets and other properties of all of the
Credit Parties that are obligated for such Foreign Obligations exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Credit Parties hereunder) of such Credit Parties; (c) “Foreign Contribution
Share” shall mean, for BioReliance in respect of any Foreign Excess Payment made
by any other Guarantor, the ratio (expressed as a percentage) as of the date of
such Foreign Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of BioReliance (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of
BioReliance (in its capacity as a Guarantor of the Foreign Obligations)
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Credit Parties that are obligated for
such Obligations (other than the maker of such Foreign Excess Payment) exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Credit Parties) of such Credit Parties (other than the maker
of such Foreign Excess Payment); and (d) “Foreign Guaranteed Obligations” shall
mean the Foreign Obligations guaranteed by the Guarantors pursuant to this
Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that BioReliance may have
under Law against any other Credit Party in respect of any payment of Foreign
Guaranteed Obligations.

     4.07     Guarantee of Payment; Continuing Guarantee.

     (a)       The guarantee given by the Domestic Guarantors in this Article IV
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Obligations whenever arising.

     (b)       The guarantee given by the Foreign Guarantors in this Article IV
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Foreign Obligations whenever arising.

     (c)       The guarantee given by BioReliance in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Foreign Obligations whenever arising.

     4.08     Limitation on Guaranties of German Credit Parties.

     To the extent that any Guaranty under this Article IV is granted by a
Guarantor incorporated in Germany as a limited liability company (GmbH) (each a
“German Guarantor”) and secures Indebtedness other than the Indebtedness of such
German Guarantor or its subsidiaries (each, a “German Guaranty”):



       (a)     The right to enforce the German Guaranty shall be limited to the
amount of such German Guarantor’s net assets(Nettovermögen), i.e., its total
assets less its liabilities (including liability reserves (Rückstellungen)) (the
“Net Assets”) less the amount of its stated share capital (Stammkapital).

55



--------------------------------------------------------------------------------



 





       (b)     The value of the Net Assets shall be determined in accordance
with the principles for ordinary bookkeeping and the preparation of balance
sheets as consistently applied by such German Guarantor in preparing its
unconsolidated balance sheets (Jahresabschluss gem. § 42 GmbH-Act, §§ 242, 264
HGB) in prior years, save that any amounts due and payable under such German
Guaranty corresponding to funds that have been borrowed under the Credit
Agreement and have been on-lent to such German Guarantor, shall be disregarded
to the extent that any such amount is still outstanding.



       (c)     Upon enforcement of such German Guaranty against any German
Guarantor, the Security Trustee shall issue a payment request to such German
Guarantor stating the amount that the Security Trustee demands from such German
Guarantor under such German Guaranty (the “Payment Request”).    
     (d)     Within a period of twenty days after receipt of a Payment Request
(the “Period”) such German Guarantor may issue to the Security Trustee a
notification that the amount stated in such Payment Request exceeds the amount
that the Security Trustee may enforce pursuant to Section 4.08(a) (the
“Notification”). Upon receipt of the Notification, the Security Trustee shall
interrupt any enforcement measures against such German Guarantor.    
     (e)     If any German Guarantor has issued a Notification to the Security
Trustee, such German Guarantor shall, within the Period, (i) submit to the
Security Trustee a balance sheet prepared pursuant to the principles set forth
in Section 4.08(b) setting forth the value of the Net Assets and (ii) if the
value of the Net Assets is greater than the stated share capital (Stammkapital),
pay to the Security Trustee an amount equal to the Net Assets (as set forth in
the balance sheet) less the stated share capital (Stammkapital) of such German
Guarantor.          (f)     If such balance sheet has not been made available
within the Period, or in case of the opening of insolvency proceedings in
relation to such German Guarantor, the Security Trustee (i) may enforce such
German Guaranty without any limit and (ii) shall repay the proceeds arising from
such enforcement to such German Guarantor to the extent such German Guarantor is
able to demonstrate (by submitting a balance sheet as described in
Section 4.08(e)) (A) that the enforcement of such German Guaranty had the effect
of reducing the value of such German Guarantor’s Net Assets to an amount less
than its stated share capital (Stammkapital) or (B) if at the time of the
enforcement action the Net Assets already had a value lower than such German
Guarantor’s stated share capital (Stammkapital), that the enforcement of such
German Guaranty had the effect of reducing the value of such German Guarantor’s
Net Assets even further.          (g)     In case only a limited enforcement of
such German Guaranty is possible, such German Guarantor shall realize any and
all of its assets that are shown in its balance sheet with a book value
(Buchwert) that is significantly lower than the market value of the assets if
such assets are not necessary for such German Guarantor’s business (nicht
betriebsnotwendig).          (h)     In respect of each German Guarantor, each
Credit Party agrees that it will not, without the prior consent of the Security
Trustee (such consent not to be unreasonably withheld or delayed), increase the
stated share capital (Stammkapital) of such German Guarantor by way of a capital
increase (Kapitalerhöhung) or grant any shareholder loans to such German
Guarantor, but shall pay any such funds into the capital reserves
(Kapitalrücklage, § 266 paragraph 3 A.II.HGB) of such German Guarantor.

56



--------------------------------------------------------------------------------



 



ARTICLE V

CONDITIONS PRECEDENT

     5.01     Conditions Precedent to Closing.

     The effectiveness of this Credit Agreement as of the Closing Date is
subject to satisfaction of the following conditions precedent, each in form and
substance reasonably acceptable to the Administrative Agent and the Lenders:



       (a)     Credit Agreement. Receipt by the Administrative Agent of
counterparts of this Credit Agreement (excluding the Schedules set forth in
Section 5.02(p)) duly executed (i) by a Responsible Officer of BioReliance, the
Foreign Borrower and each of the Guarantors identified on the signature pages
hereof, (ii) by the L/C Issuer and (iii) by each Lender.          (b)     No
Material Adverse Change. Since December 31, 2002, there shall not have occurred
a material adverse change in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of
(i) the Consolidated Group taken as a whole or (ii) the Foreign Credit Parties
taken as a whole.          (c)     Litigation. There shall not exist any action,
suit, investigation or proceeding pending or threatened in writing in any court
or before an arbitrator or Governmental Authority that would reasonably be
expected (i) to have a Material Adverse Effect, (ii) to materially and adversely
affect the Foreign Borrower and its Subsidiaries taken as a whole or (iii) to
materially and adversely affect the Transaction, the Credit Documents or any of
the transactions (including performance of the obligations) contemplated
thereunder.          (d)     Consents. All governmental, shareholder and third
party consents and approvals necessary or desirable in any material respect in
connection with the execution and delivery of the Credit Agreement shall have
been obtained; all such consents and approvals shall be in force and effect; and
all applicable waiting periods shall have expired without any action being taken
by any authority that would be reasonably likely to restrain, prevent or impose
any material adverse condition on the execution and delivery of the Credit
Agreement, or that would be reasonably likely to materially threaten the
foregoing, and no Law or regulation shall be applicable that would be reasonably
likely to result in a Material Adverse Effect.          (e)     Judgments. There
shall not exist any order, decree, judgment, ruling or injunction that restrains
the consummation of (i) the Transaction in the manner contemplated by the
Transaction Documents, (ii) any of the Credit Documents or (iii) the
transactions (including performance of the obligations) contemplated hereunder.
         (f)     Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of BioReliance certifying that the
conditions specified in Sections 5.01(b), (c), (d) and (e) have been satisfied.
         (g)     Fees. Receipt by the Administrative Agent of any fees required
to be paid on or prior to the Closing Date.

57



--------------------------------------------------------------------------------



 



     5.02     Conditions Precedent to the Initial Credit Extensions.

     The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent, in
each case in form and substance reasonably acceptable to the Administrative
Agent and the Lenders:



       (a)     Joinder Agreements. Receipt by the Administrative Agent of duly
executed counterparts of the Joinder Agreements of (i) BUKH joining such Person
as a Domestic Guarantor, (ii) BUKS joining such Person as a Foreign Guarantor,
(iii) Q-One, Satron, and each other Subsidiary of the Foreign Borrower (other
than Quip Technology) joining each such Person as a Foreign Guarantor and
(iv) Q-One Biotech, Inc., joining such Person as a Domestic Guarantor.    
     (b)     Other Credit Documents. Receipt by the Administrative Agent of a
duly executed counterparts of each of the Notes, the Domestic Security
Agreement, each Foreign Security Agreement, the Domestic Pledge Agreement, each
Foreign Pledge Agreement, the Glasgow Mortgage, and each other document required
to be delivered as of the Initial Funding Date in connection with any of the
foregoing (provided each such document or agreement governed by Scottish law
shall be an executed original rather than executed original counterparts).    
     (c)     Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of counsel to BioReliance and the Domestic Guarantors, and of
counsel to the Foreign Borrower and the Foreign Guarantors, and, with respect to
enforceability of the Credit Documents against the Foreign Credit Parties, of
foreign counsel to the Administrative Agent, in each case addressed to the
Administrative Agent and each Lender, dated as of the Initial Funding Date, and
in form and substance reasonably satisfactory to the Administrative Agent.    
     (d)     Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:



       (i)     copies of the Organization Documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and complete as of the Closing Date;  
       (ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and    
     (iii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing (if applicable) and qualified
to engage in business in its state of organization or formation, the state of
its principal place of business and each other jurisdiction where its ownership,
lease or operation of properties or the conduct of

58



--------------------------------------------------------------------------------



 





  its business requires such qualification, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.



       (e)     Financial Statements. The Administrative Agent shall have
received:



       (i)     consolidated and consolidating financial statements of the
Consolidated Group for the fiscal years ended December 31, 2000, 2001 and 2002,
including balance sheets and income and cash flow statements, prepared in
conformity with GAAP and in the case of the consolidated financial statements
audited by independent public accountants of recognized national standing (the
“BioReliance Financial Statements”);          (ii)     consolidated and
consolidating financial statements of Q-One and its Subsidiaries for the fiscal
years ended March 31, 2001, 2002 and 2003, including balance sheets and income
and cash flow statements, prepared in conformity with UK GAAP and in the case of
the consolidated financial statements audited by independent public accountants
of recognized standing reasonably acceptable to the Administrative Agent (the
“Q-One Financial Statements”);          (iii)     financial statements of Satron
for the fiscal years ended September 30, 2001 and 2002, including balance
sheets, prepared in conformity with UK GAAP (the “Satron Financial Statements”);
         (iv)     a pro forma balance sheet of the Consolidated Group after
giving effect to the Transaction, reflecting estimated purchase price accounting
adjustments and such other information relating to the Transaction as the
Administrative Agent may request, including a GAAP conversion into pro forma
financials (the “Pro Forma Balance Sheet”).



       (f)     No Material Adverse Change. There shall not have occurred a
material adverse change in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects,
(i) since December 31, 2002, of the Consolidated Group (other than Q-One, Satron
and their respective Subsidiaries) taken as a whole or of the Foreign Borrower
and its Subsidiaries (other than Q-One, Satron and their respective
Subsidiaries) taken as a whole, and (ii) since March 31, 2003, of the
Consolidated Group (including Q-One, Satron and their respective Subsidiaries)
taken as a whole or the Foreign Borrower and its Subsidiaries (including Q-One,
Satron and their respective Subsidiaries) taken as a whole.



       (g)     Litigation. There shall not exist any action, suit, investigation
or proceeding pending or threatened in writing in any court or before an
arbitrator or Governmental Authority that would reasonably be expected (i) to
have a Material Adverse Effect, (ii) to materially and adversely affect the
Foreign Borrower and its Subsidiaries taken as a whole or (iii) to materially
and adversely affect the Transaction, the Credit Documents or any of the
transactions (including performance of the obligations) contemplated thereunder.
         (h)     Consummation of Transaction. The Administrative Agent shall
have received evidence that all conditions precedent to consummation of the
Transaction (other than the initial funding under this Credit Agreement) shall
have been satisfied in compliance with applicable Law and regulatory approvals
and pursuant to the Transaction Documents.          (i)     Transaction
Documents. The Administrative Agent shall have received true and complete
certified copies of the Purchase Agreement and the other material Transaction

59



--------------------------------------------------------------------------------



 





  Documents, together with all amendments, modifications, supplements and
waivers, and such other information relating to the Transaction as the
Administrative Agent may reasonably request.



       (j)     Consents. All governmental, shareholder and third party consents
and approvals necessary or desirable in any material respect in connection with
the Transaction, the Credit Documents and the transactions contemplated
hereunder shall have been obtained; all such consents and approvals shall be in
force and effect; and all applicable waiting periods shall have expired without
any action being taken by any authority that would be reasonably likely to
restrain, prevent or impose any material adverse condition on the Transaction,
the Credit Documents and the transactions contemplated hereunder, or that would
be reasonably likely to materially threaten any of the foregoing, and no Law or
regulation shall be applicable that would be reasonably likely to result in a
Material Adverse Effect.



       (k)     Judgments. There shall not exist any order, decree, judgment,
ruling or injunction that restrains the consummation of (i) the Transaction in
the manner contemplated by the Transaction Documents, (ii) any of the Credit
Documents or (iii) the transactions (including performance of the obligations)
contemplated hereunder.          (l)     Perfection and Priority of Liens.
Receipt by the Administrative Agent of the following:



       (i)     appropriate lien searches with respect to each Credit Party,
copies of such search results and evidence that no Liens exist other than
Permitted Liens;          (ii)     searches of ownership of, and Liens on,
intellectual property of each Credit Party in the appropriate governmental
offices;          (iii)     UCC financing statements for each jurisdiction as is
necessary or appropriate, in the Administrative Agent’s reasonable discretion,
to perfect the security interests in the Collateral;          (iv)     all
certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent or the Security Trustee pursuant to the Domestic Pledge
Agreement or any Foreign Pledge Agreement required to be delivered on the
Initial Funding Date, together with duly executed in blank, undated stock powers
attached thereto (unless such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of incorporation of such Person);          (v)     with respect to
the Foreign Borrower, a certified copy of the register of shareholders for such
Person (A) evidencing that the Security Trustee has been registered as holder of
the issued share capital of such Person as required under Section 7.13 pursuant
to the applicable Foreign Pledge Agreement and (B) identifying the registered
holders of all of the issued share capital of such Person immediately prior to
such registry of the Security Trustee;          (vi)     with respect to each
Foreign Security Agreement executed by the Foreign Borrower, a Form 410 duly
completed and executed in respect thereof; and

60



--------------------------------------------------------------------------------



 





       (vii)     duly executed notices of grant of security interest as are
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the intellectual property of the
Credit Parties.



       (m)     Evidence of Insurance. Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Consolidated
Group (other than the Foreign Credit Parties and their Subsidiaries) evidencing
liability, flood hazard and casualty insurance meeting the requirements set
forth in the Credit Documents, including naming the Administrative Agent as
additional insured (in the case of liability insurance) or loss payee (in the
case of flood hazard and casualty insurance) on behalf of the Lenders.    
     (n)     Termination of Existing Indebtedness and Liens. Receipt by the
Administrative Agent of evidence that (i) the existing Indebtedness pursuant to
that certain Loan Agreement dated as of December 17, 1993 among BioReliance,
certain Domestic Subsidiaries of BioReliance and NationsBank, N.A. (now known as
Bank of America, N.A.) as agent, as amended, restated, replaced and supplemented
from time to time and (ii) all Liens (other than Permitted Liens) securing
obligations in connection with such Indebtedness have been (or concurrently with
the Initial Funding Date are being) released.          (o)     Financial
Statements. Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of BioReliance certifying that:



       (i)     the BioReliance Financial Statements (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (B) fairly present in all material
respects the financial condition of the Consolidated Group as of the date
thereof and their results of operations for the period covered thereby; and
(C) show all material indebtedness and other liabilities, direct or contingent,
of the Consolidated Group as of the date thereof, including material liabilities
for taxes, commitments and Indebtedness;          (ii)     to the Knowledge of
the Credit Parties, the Q-One Financial Statements (A) were prepared in
accordance with UK GAAP, consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (B) fairly present in all
material respects the financial condition of Q-One and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby;
and (C) show all material indebtedness and other liabilities, direct or
contingent, of Q-One and its Subsidiaries as of the date thereof, including
material liabilities for taxes, commitments and Indebtedness;    
     (iii)     to the Knowledge of the Credit Parties, the Satron Financial
Statements (A) were prepared in accordance with UK GAAP, consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (B) fairly present in all material respects the financial condition of
Satron and its Subsidiaries, if any, as of the date thereof and their results of
operations for the period covered thereby; and (C) show all material
indebtedness and other liabilities, direct or contingent, of Satron and its
Subsidiaries, if any, as of the date thereof, including material liabilities for
taxes, commitments and Indebtedness; and          (iv)     from December 31,
2002 to and including the Initial Funding Date, there has been no Disposition or
Involuntary Disposition by BioReliance or any Subsidiary (including, to the
Knowledge of the Credit Parties, Q-One and its Subsidiaries and Satron

61



--------------------------------------------------------------------------------



 





  and its Subsidiaries) of any material part of the business or Property of the
Consolidated Group (including, to the Knowledge of the Credit Parties, Q-One and
its Subsidiaries and Satron and its Subsidiaries), taken as a whole, and no
purchase or other acquisition (other than the Transaction) by any of them of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of the Consolidated Group
(including, to the Knowledge of the Credit Parties, Q-One and its Subsidiaries
and Satron and its Subsidiaries), taken as a whole, in each case that is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Initial Funding Date.



       (p)     Schedules. Receipt by the Administrative Agent of Schedules 2.03
(Existing Letters of Credit), 6.11 (Insurance), 6.14 (Subsidiaries), 6.18 (IP
Rights), 6.19(a) (Locations of Real Property), 6.19(b) (Locations of Tangible
Personal Property), 6.19(c) (Chief Executive Office Locations), 6.22 (Labor
Matters), 8.01(c) (Liens Existing on the Initial Funding Date), 8.01(o) (Cash
Collateralized Letters of Credit), 8.02 (Investments Existing on the Initial
Funding Date) and 8.03 (Indebtedness Existing on the Initial Funding Date).    
     (q)     Funding Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of BioReliance certifying that the
conditions specified in Sections 5.02(f), (g), (h), (j) and (k) and Section 5.03
have been satisfied.          (r)     Material Adverse Market Conditions. The
absence of any material adverse conditions in the loan syndication market or in
the financial or capital markets generally that, in the reasonable discretion of
the Administrative Agent, would impair the initial syndication by the
Administrative Agent of this Credit Agreement.          (s)     Fees. Receipt by
the Administrative Agent and the Lenders of any fees required to be paid on or
prior to the Initial Funding Date.          (t)     Attorney Costs. Unless
waived by the Administrative Agent, BioReliance shall have paid all Attorney
Costs of the Administrative Agent to the extent invoiced prior to or on the
Initial Funding Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between BioReliance and the
Administrative Agent).

     5.03     Conditions Precedent to all Credit Extensions.

     The obligation of each Lender to honor any Request for Credit Extension
(excluding conversions and continuations) is subject to the following conditions
precedent:



       (a)     The representations and warranties of the Borrowers and each
other Credit Party contained in Article VI or any other Credit Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and complete in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and complete in all material respects as of such earlier
date.          (b)     No Default shall exist, or would result from such
proposed Credit Extension.

62



--------------------------------------------------------------------------------



 





       (c)     The Administrative Agent and, if applicable, the L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

     Each Request for Credit Extension (excluding conversions and continuations)
submitted by the Borrowers shall be deemed to be a representation and warranty
that the conditions specified in this Section 5.03 have been satisfied on and as
of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

     The Credit Parties represent and warrant to the Administrative Agent and
the Lenders that, on and as of (a) the Initial Funding Date, (b) the date of
each Request for Credit Extension (excluding conversions and continuations) and
(c) the date of each Credit Extension:

     6.01     Existence, Qualification and Power.

     Each Credit Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing (if
applicable) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Credit Agreement and each other Credit Document to which
it is a party, and (c) is duly qualified and is licensed and in good standing
(if applicable) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

     6.02     Authorization; No Contravention.

     The execution, delivery and performance by each Credit Party of this Credit
Agreement and of each other Credit Document to which such Person is party have
been duly authorized by all necessary corporate or other organizational action,
and do not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any material breach or contravention
of, or the creation of any Lien under (i) any material Contractual Obligation to
which such Person is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including Regulation U or
Regulation X issued by the FRB).

     6.03     Governmental Authorization; Other Consents.

     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person with
respect to any material Contractual Obligation is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Credit Agreement or any other Credit Document
to which such Person is a party or (b) admissibility in evidence of the Credit
Documents under Scottish law, in each case other than (i) those that have
already been obtained and are in full force and effect, (ii) filings,
notifications or registrations (including, with respect to any Credit Party
organized under the laws of Scotland, registration of each relevant Foreign
Security Agreement and Mortgage in accordance with Section 410 of the Companies
Act 1985 and, if applicable, registration at the Land Register of Scotland and
the Register of Sasines) to perfect or enforce the Liens created by the
Collateral Documents to which such Person is

63



--------------------------------------------------------------------------------



 



party, (iii) those required in the ordinary course of business in connection
with the performance by such Credit Party of its obligations under certain
covenants contained in the Credit Documents to which such Person is party and
(iv) pursuant to securities and other laws applicable to the disposition of any
collateral subject thereto.

     6.04     Binding Effect.

     This Credit Agreement and each other Credit Document, has been duly
executed and delivered by each Credit Party that is party thereto. This Credit
Agreement and each other Credit Document, constitutes a legal, valid and binding
obligation of each Credit Party that is party thereto, enforceable against each
such Credit Party in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws or by equitable principles relating to
enforceability.

     6.05     Financial Statements.

     (a)       The audited consolidated and consolidating balance sheets of the
Consolidated Group for the most recent fiscal year ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Group as of the date thereof
and their results of operations for the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Group as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

     (b)       The unaudited consolidated and consolidating financial statements
of the Consolidated Group for the most recent fiscal quarter ended, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Consolidated Group as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

     6.06     No Material Adverse Effect.

     (a)       With respect to the Consolidated Group (other than Q-One, Satron
and their respective Subsidiaries), there has been no event or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect since
December 31, 2002.

     (b)       With respect to the Consolidated Group (including Q-One, Satron
and their respective Subsidiaries), there has been no event or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect since
March 31, 2003.

     6.07     Litigation.

     There are no actions, suits, proceedings, claims or disputes pending or, to
the Knowledge of the Credit Parties, threatened in writing, at Law, in equity,
in arbitration or before any Governmental Authority, by or against any member of
the Consolidated Group or against any of their respective

64



--------------------------------------------------------------------------------



 



properties or revenues that (a) purport to affect or pertain to this Credit
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

     6.08     No Default.

     (a)       Neither BioReliance nor any Subsidiary is in default under or
with respect to any Contractual Obligation that would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

     (b)       No Default or Event of Default has occurred and is continuing.

     6.09     Ownership of Property; Liens.

     Each member of the Consolidated Group has title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except for such defects in title as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Consolidated Group is subject to no Liens, other than Permitted
Liens.

     6.10     Environmental Compliance.

     Except as would not reasonably be expected to have a Material Adverse
Effect:



       (a)     Each of the Facilities and all operations at the Facilities are
in compliance with all applicable Environmental Laws, and there is no violation
of any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.    
     (b)     None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.          (c)     Neither BioReliance nor any
Subsidiary has received any written notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Credit Party have Knowledge that any such
notice will be received or is being threatened in writing.    
     (d)     Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf
BioReliance or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.          (e)     No judicial proceeding or governmental or administrative
action is pending or, to the Knowledge of the Responsible Officers of the Credit
Parties, threatened, under any Environmental Law to which BioReliance or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to BioReliance, any Subsidiary, the Facilities or the Businesses.

65



--------------------------------------------------------------------------------



 





       (f)     There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of BioReliance or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

     6.11     Insurance.

     The properties of the Consolidated Group are insured with financially sound
and reputable insurance companies not Affiliates of BioReliance, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where BioReliance or the applicable Subsidiary operates. The
insurance coverage of the Credit Parties as in effect on the Initial Funding
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.11.

     6.12     Taxes.

     Each member of the Consolidated Group has filed all material federal, state
and other tax returns and reports required to be filed, and has paid all
material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the Knowledge of the
Credit Parties, there is no proposed tax assessment against BioReliance or any
Subsidiary that would, if made, have a Material Adverse Effect.

     6.13     ERISA Compliance.

     (a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws. Each Pension Plan that is intended to qualify under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the Knowledge of the Credit Parties, nothing
has occurred that would prevent, or cause the loss of, such qualification. Each
Credit Party and each ERISA Affiliate have made all required contributions to
each Pension Plan subject to Section 412 of the Internal Revenue Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Internal Revenue Code has been made with respect
to any Pension Plan.

     (b)       There are no pending or, to the Knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. To the Knowledge of the Credit Parties, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

     (c)       (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Credit
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Credit
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Credit Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

66



--------------------------------------------------------------------------------



 



     6.14     Subsidiaries.

     Set forth on Schedule 6.14, as of the Initial Funding Date and as such
Schedule may be updated by BioReliance from time to time, is a complete and
accurate list of each Subsidiary, together with (a) jurisdiction of
incorporation or formation, (b) with respect to each Subsidiary, number of
shares of each class of Capital Stock outstanding, (c) percentage of outstanding
shares of each class or interests owned (directly or indirectly) by BioReliance
or any Subsidiary and (d) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. The outstanding Capital Stock of each Subsidiary is
validly issued, fully paid and non-assessable.

     6.15     Margin Regulations; Investment Company Act; PUHCA; Treasury
Regulations.

     (a)       The Borrowers are not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
either Borrower only or of the Consolidated Group on a consolidated basis)
subject to the provisions of Section 8.01 or Section 8.05 or subject to any
restriction contained in any agreement or instrument between either Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 9.01(e) will be margin stock.

     (b)       None of BioReliance, any Person Controlling BioReliance, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

     (c)       The Credit Parties do not intend to treat any of the Loans, the
Letters of Credit or any related transaction as a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event a
Credit Party determines that it will take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If a Credit
Party so notifies the Administrative Agent, any Lender may treat its Loans (and
its participation interests in Letters of Credit) as subject to Treasury
Regulation Section 301.6112-1, and such Lender will maintain any lists and other
records required thereby.

     6.16     Disclosure.

     No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, (a) with respect to
projected financial information, the Credit Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) with respect to information (including projected
financial information) related to Q-One and its Subsidiaries or Satron and its
Subsidiaries, if any, provided to the Administrative Agent and the Lenders on or
prior to the Initial Funding Date, the Credit Parties represent only that such
information is accurate to their Knowledge.

67



--------------------------------------------------------------------------------



 



     6.17     Compliance with Laws.

     Each member of the Consolidated Group is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

     6.18     Intellectual Property; Licenses, Etc.

     The Consolidated Group owns, or possesses the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.18 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Credit Party as of the
Initial Funding Date. Except for such claims and infringements that would not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Credit
Party know of any such claim, and, to the Knowledge of the Responsible Officers
of the Credit Parties, the use of any IP Rights by BioReliance or any Subsidiary
or the granting of a right or a license in respect of any IP Rights from
BioReliance or any Subsidiary does not infringe on the rights of any Person.
None of the IP Rights owned by any of the Credit Parties is subject to any
licensing agreement or similar arrangement other than (a) licenses of software
in the ordinary course of business to customers, value added resellers and
distributors, (b) licenses of trademarks and tradenames in the ordinary course
of business to value added resellers and distributors, (c) as set forth on
Schedule 6.18 or (d) as otherwise not prohibited hereunder.

     6.19     Business Locations.

     Set forth on Schedule 6.19(a) is a list of all real property located in the
United States that is owned or leased by the Credit Parties as of the Initial
Funding Date. Set forth on Schedule 6.19(b) is a list of all locations where any
tangible personal property of any Credit Party is located as of the Initial
Funding Date. Set forth on Schedule 6.19(c) is the chief executive office of
each Credit Party as of the Initial Funding Date. The exact legal name and state
of organization of each Credit Party is as set forth on the signature pages
hereto or on the signature pages of any Joinder Agreement delivered in
connection herewith.

     6.20     Solvency.

     The Credit Parties are Solvent on a consolidated basis.

     6.21     Brokers’ Fees.

     Neither BioReliance nor any Subsidiary has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents
(other than the Transaction).

     6.22     Labor Matters.

     Set forth on Schedule 6.22 as of the Initial Funding Date are (a) all
collective bargaining agreements or Multiemployer Plans covering the employees
of BioReliance or any Subsidiary as of the Initial Funding Date and (b) any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years

68



--------------------------------------------------------------------------------



 



prior thereto. None of such labor matters, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

     6.23     Security Agreements.

     Each of the Security Agreements that has been delivered in connection with
this Credit Agreement is effective to create in favor of the Administrative
Agent (or, as applicable, the Security Trustee), for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
identified therein in conformity with applicable Law, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of Law (regardless of
whether enforcement is ought in equity or at Law). The Domestic Security
Agreement shall create fully perfected first priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Collateral identified therein in which a security interest may be perfected by
the filing of UCC financing statements, in each case prior and superior in right
to any other Lien other than Permitted Liens, when UCC financing statements are
filed in appropriate form at the locations identified therein. Each Foreign
Security Agreement shall create fully perfected first priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Collateral identified therein, in each case prior and superior in right
to any other Lien other than Permitted Liens, when each of the deliveries and
notices required thereunder have been made in accordance with applicable Law and
recording, documentary or similar taxes, if any, are paid.

     6.24     Pledge Agreements.

     Each of the Pledge Agreements that has been delivered in connection with
this Credit Agreement is effective to create in favor of the Administrative
Agent (or, as applicable, the Security Trustee), for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
identified therein in conformity with applicable Law, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of Law (regardless of
whether enforcement is ought in equity or at Law). The Domestic Pledge Agreement
shall create fully perfected first priority Liens on, and security interests in,
all right, title and interest of each pledgor thereunder in the Collateral
identified therein in which such pledgor has granted a security interest
thereunder, in each case prior and superior in right to any other Lien other
than Permitted Liens, (a) with respect to any such certificated Collateral that
constitutes a Security (as such term is defined in the UCC), when such
Collateral is delivered to the Administrative Agent together with duly executed
stock powers with respect thereto, (b) with respect to any such uncertificated
Collateral that constitutes a Security, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of such pledgor or when “control” (as such term is defined in
the UCC) is obtained by the Administrative Agent over such interests in
accordance with the provisions of Section 8-106 of the UCC and (c) with respect
to any such Collateral that does not constitute a Security, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of such pledgor. Each Foreign Pledge Agreement
shall create fully perfected first priority Liens on, and security interests in,
all right, title and interest of each pledgor thereunder in the Collateral
identified therein in which such pledgor has granted a security interest, in
each case prior and superior in right to any other Lien other than Permitted
Liens, when each of the deliveries and notices required thereunder have been
made in accordance with applicable Law and recording, documentary or similar
taxes, if any, are paid.

     6.25     Mortgages.

     Each of the Mortgages is effective to create in favor of the Administrative
Agent (or, as applicable, the Security Trustee), for the ratable benefit of the
Lenders, a legal, valid and enforceable

69



--------------------------------------------------------------------------------



 



security interest in the Mortgaged Properties identified therein in conformity
with applicable Law, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of Law (regardless of whether enforcement is ought
in equity or at Law). Each Mortgage with respect to any Mortgaged Property
located in the United States shall create a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Mortgaged Property, in each case prior and superior in right
to any other Lien other than Permitted Liens, when such Mortgage, together with
UCC financing statements are recorded and filed in appropriate form at the
locations identified in such Mortgage, and recording, documentary or similar
taxes, if any, are paid. Each Mortgage with respect to any Mortgaged Property
located outside the United States shall create a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Mortgaged Property, in each case prior and superior in right
to any other Lien other than Permitted Liens, when such Mortgage, together with
each of the notices and deliveries required thereunder have been recorded or
made in accordance with applicable Law and recording, documentary or similar
taxes, if any, are paid.

ARTICLE VII

AFFIRMATIVE COVENANTS

     On and as of the Initial Funding Date and for so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder (other
than any indemnity obligations that, by their terms, survive the termination of
this Credit Agreement) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Credit Parties shall and shall cause each
Subsidiary to:

     7.01     Financial Statements.

     Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:



       (a)     as soon as available, but in any event within ninety days after
the end of each fiscal year of BioReliance, consolidated and consolidating
balance sheets of the Consolidated Group as at the end of such fiscal year
(beginning with the fiscal year ending December 31, 2003), and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and



       (b)     as soon as available, but in any event within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
BioReliance (beginning with the fiscal quarter ending September 30, 2003),
consolidated and consolidating balance sheets of the Consolidated Group as at
the end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of BioReliance as fairly presenting the financial condition, results of

70



--------------------------------------------------------------------------------



 





  operations, shareholders’ equity and cash flows of the Consolidated Group in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

     7.02     Certificates; Other Information.

     Deliver to the Administrative Agent and each Lender (to the extent
applicable, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders):



       (a)     concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of BioReliance:



       (i)     setting forth computations in detail reasonably satisfactory to
the Administrative Agent (A) demonstrating compliance with the financial
covenants contained herein and (B) information regarding the aggregate amount of
all Dispositions, Involuntary Dispositions, Debt Issuances, Equity Transactions
and Acquisitions (other than the Transaction) that occurred during the period
covered by such financial statements,          (ii)     setting forth (A) all
applications for IP Rights made during such period, (B) all issuances of
registrations or letters on existing applications for IP Rights received during
such period, and (C) all licenses with respect to IP Rights entered into during
such period,          (iii)     attaching a summary of any insurance of the
Consolidated Group that was renewed, replaced or modified during such period,  
       (iv)     certifying that no Default or Event of Default exists as of the
date thereof (or the nature and extent thereof and proposed actions with respect
thereto), and          (v)     including a summary of all material changes in
GAAP and in the consistent application thereof, the effect on the financial
covenants resulting therefrom, and a reconciliation between calculation of the
financial covenants (and determination of the applicable pricing level under the
definition of “Applicable Rate”) before and after giving effect to such changes;



       (b)     within thirty days after the end of each fiscal year of
BioReliance, beginning with the fiscal year ending December 31, 2003, an annual
business plan and budget of the Consolidated Group containing, among other
things, pro forma financial statements for each quarter of the next fiscal year.
         (c)     promptly after any request by the Administrative Agent or any
Lender, copies of any final detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of BioReliance by independent accountants in connection
with the accounts or books of BioReliance or any Subsidiary, or any audit of any
of them;          (d)     promptly after the same are available, (i) copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of BioReliance, and copies of all annual,
regular, periodic and special reports and registration statements that
BioReliance may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934 or to a holder of any Indebtedness
owed by BioReliance or any

71



--------------------------------------------------------------------------------



 





  Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) all written
reports and other written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;          (e)     promptly after any Credit Party has
notified the Administrative Agent of its intention to treat any of the Loans,
the Letters of Credit or any related transaction as a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form thereto; and    
     (f)     promptly, such additional information regarding the business,
financial or corporate affairs of any member of the Consolidated Group, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
BioReliance posts such documents, or provides a link thereto on the website of
BioReliance on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on behalf of BioReliance on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) BioReliance shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests BioReliance to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) BioReliance shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance
BioReliance shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(a) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by BioReliance with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

     7.03     Notices.

     Promptly notify the Administrative Agent and each Lender of each of the
following:



       (a)     the occurrence of any Default;          (b)     any matter that
has resulted or would reasonably be expected to result in a Material Adverse
Effect, including (i) breach or non-performance of, or any default under, a
Contractual Obligation of BioReliance or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between BioReliance or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting BioReliance or
any Subsidiary, including pursuant to any applicable Environmental Laws;

72



--------------------------------------------------------------------------------



 





       (c)     the occurrence of any ERISA Event;



       (d)     any material change in accounting policies or financial reporting
practices by BioReliance or any Subsidiary; and          (e)     any litigation,
investigation or proceeding affecting any Credit Party in which the amount
involved or relief sought would reasonably be expected to have a Material
Adverse Effect.

     Each notice pursuant to this Section 7.03(a) through (e) shall be
accompanied by a statement of a Responsible Officer of BioReliance setting forth
details of the occurrence referred to therein and stating what action
BioReliance has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Credit Agreement and any other Credit Document that have been
breached.

     7.04     Payment of Taxes.

     Pay and discharge as the same shall become due and payable all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by BioReliance or such Subsidiary.

     7.05     Preservation of Existence, Etc.

     (a)       Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05.

     (b)       Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

     (c)       Preserve or renew all of its material registered patents,
trademarks, trade names and service marks, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.

     7.06     Maintenance of Properties.

     (a)       Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

     (b)       Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

     (c)       Use the standard of care typical in the industry in the operation
and maintenance of its facilities.

     7.07     Maintenance of Insurance.

     Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance (including, as
applicable, flood hazard insurance) and business interruption

73



--------------------------------------------------------------------------------



 



insurance) with financially sound and reputable insurance companies not
Affiliates of BioReliance, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where BioReliance or the applicable
Subsidiary operates, naming the Administrative Agent (or, as applicable, the
Security Trustee) as loss payee or mortgagee, as its interest may appear,
additional insured and/or additional interest, as appropriate, with respect to
any such insurance providing coverage in respect of any Collateral, subject in
each case, with respect to any Foreign Subsidiary, to Section 7.18. The Credit
Parties will immediately give the Administrative Agent (or, as applicable, the
Security Trustee) written notice of any cancellation of any such policy or
policies to the extent such cancellation would affect compliance with this
Section 7.07.

     7.08     Compliance with Laws.

     Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

     7.09     Books and Records.

     (a)       Maintain proper books of record and account, in which full, true
and complete entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
BioReliance or such Subsidiary, as the case may be.

     (b)       Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over BioReliance or such Subsidiary, as the case may be.

     7.10     Inspection Rights.

     (a)       Once per fiscal year at such reasonable time during normal
business hours and upon reasonable advance notice to BioReliance, permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties (including properties of any
of its Subsidiaries), to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of BioReliance; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may, at the expense of
BioReliance, do any of the foregoing as often as may be reasonably desired and
at any times during normal business hours without advance notice.

     (b)       If requested by the Administrative Agent following the occurrence
and during the continuance of an Event of Default, permit the Administrative
Agent, and its representatives, upon reasonable advance notice to BioReliance,
to conduct an annual audit of the Collateral at the expense of BioReliance.

     (c)       If requested by the Administrative Agent following the occurrence
and during the continuance of an Event of Default, promptly deliver to the
Administrative Agent (i) asset appraisal reports with respect to all of the real
and personal property owned by the Consolidated Group and (ii) a written audit
of the accounts receivable, inventory, payables, controls and systems of the
Consolidated Group.

74



--------------------------------------------------------------------------------



 



     7.11     Use of Proceeds.

     Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes, (b) to refinance
existing Indebtedness and (c) to finance the purchase price of the Transaction,
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Credit Document.

     7.12     Guarantors.

     (a)       On or before the Initial Funding Date, cause the joinder of
(i) BUKH as a Domestic Guarantor and (ii) BUKS as a Foreign Guarantor, in each
case pursuant to Joinder Agreements (or such other documentation in form and
substance reasonably acceptable to the Administrative Agent) accompanied by
Organizational Documents and favorable opinions of counsel to such Credit Party
(provided that, with respect to enforceability of any such documents executed by
a Foreign Credit Party, such opinions shall be of counsel to the Administrative
Agent), in form and substance reasonably satisfactory to the Administrative
Agent.

     (b)       Immediately following consummation of the Transaction, cause the
joinder of (i) Q-One, Satron and each other Subsidiary of the Foreign Borrower
(other than Quip Technology and Q-One Biotech, Inc.) as Foreign Guarantors and
(ii) Q-One Biotech, Inc. as a Domestic Guarantor, in each case pursuant to
Joinder Agreements (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent) accompanied by Organizational Documents
and favorable opinions of counsel to such Credit Party (provided that, with
respect to enforceability of any such documents executed by a Foreign Credit
Party, such opinions shall be of counsel to the Administrative Agent), in form
and substance reasonably satisfactory to the Administrative Agent.

     (c)       Following the Initial Funding Date and consummation of the
Transaction, promptly notify the Administrative Agent of the formation or
acquisition of any Subsidiary, which notice shall include information as to the
jurisdiction of organization, the number and class of Capital Stock outstanding
and ownership thereof (including options, warrants, rights of conversion or
purchase relating thereto), and:



       (i)     with respect to any such Subsidiary that is a Domestic
Subsidiary, within thirty days of the formation or acquisition thereof, cause
the joinder of such Subsidiary as a Domestic Guarantor pursuant to Joinder
Agreements (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent) accompanied by Organizational Documents
and favorable opinions of counsel to such Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent, and



       (ii)     with respect to any such Subsidiary that is a Foreign Subsidiary
(other than Quip Technology), within sixty days of the formation or acquisition
thereof, cause the joinder of such Subsidiary as a Foreign Guarantor pursuant to
Joinder Agreements (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent pursuant to applicable Law) accompanied
by Organizational Documents and favorable opinions of counsel to such Credit
Party (provided that, with respect to enforceability of any such documents
executed by a Foreign Credit Party, such opinions shall be of counsel to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent.

     (d)       At any time that (i) the assets of Quip Technology have exceeded
its liabilities by more than British Pounds Sterling 250,000 for a continuous
period of not less than sixty days and (ii) Quip

75



--------------------------------------------------------------------------------



 



Technology is able to satisfy the conditions required for the provision of
financial assistance by a private limited company under Section 155(2) of the
Companies Act 1985, within sixty days thereof, cause the joinder of Quip
Technology as a Foreign Guarantor pursuant to Joinder Agreements (or such other
documentation in form and substance reasonably acceptable to the Administrative
Agent pursuant to applicable Law) accompanied by Organizational Documents and
favorable opinions of counsel to such Credit Party (provided that, with respect
to enforceability of any such documents executed by a Foreign Credit Party, such
opinions shall be of counsel to the Administrative Agent), in form and substance
reasonably satisfactory to the Administrative Agent.

     7.13     Pledged Capital Stock.

     (a)       On or before the Initial Funding Date, (i) BioReliance will
pledge (A) 100% of the issued and outstanding Capital Stock of each of its
Domestic Subsidiaries and (B) 65% of the issued and outstanding Capital Stock of
each of its First-Tier Foreign Subsidiaries, (ii) each Domestic Subsidiary of
BioReliance will pledge (A) 100% of the issued and outstanding Capital Stock of
each of its Domestic Subsidiaries and (B) 65% of the issued and outstanding
Capital Stock of each of its First-Tier Foreign Subsidiaries, (iii) BioReliance
Acquisitions, Inc. will pledge 65% of the issued and outstanding Capital Stock
of BUKH and (iv) BUKH will pledge 65% of the issued and outstanding Capital
Stock of (A) the Foreign Borrower and (B) BUKS (provided that, in the event that
the UK Stamp Office has not yet adjudicated the transfer of such Capital Stock
from BioReliance to BUKH as eligible for relief from transfer duty by the
Initial Funding Date, BUKH will pledge the Capital Stock of BUKS within thirty
days of the Initial Funding Date), in each case pursuant to the Domestic Pledge
Agreement or Foreign Pledge Agreements (as applicable) or other pledge joinder
agreements, together with opinions of counsel and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.

     (b)       Immediately following consummation of the Transaction, to the
extent not otherwise pledged pursuant to subsection (a) above, (i) BioReliance
will pledge (A) 100% of the issued and outstanding Capital Stock of each of its
Domestic Subsidiaries and (B) 65% of the issued and outstanding Capital Stock of
each of its First-Tier Foreign Subsidiaries, (ii) each Domestic Subsidiary of
BioReliance will pledge (A) 100% of the issued and outstanding Capital Stock of
each of its Domestic Subsidiaries and (B) 65% of the issued and outstanding
Capital Stock of each of its First-Tier Foreign Subsidiaries and (iii) the
Foreign Borrower will pledge 100% of the issued and outstanding Capital Stock of
each of its Subsidiaries (except in the case of (A) Q-One, which is not a Wholly
Owned Subsidiary, and in which case all of the Foreign Borrower’s interest
therein will be pledged and (B) Quip Technology) and cause each of its
Subsidiaries (other than Quip Technology) to pledge 100% of the issued and
outstanding Capital Stock of each of their respective Subsidiaries, in each case
on a first priority basis to secure the respective pledgor’s loans and guaranty
obligations owing hereunder, in each case pursuant to the Domestic Pledge
Agreement or Foreign Pledge Agreements (as applicable) or other pledge joinder
agreements, together with opinions of counsel (provided that, with respect to
enforceability of any such documents executed by a Foreign Credit Party, such
opinions shall be of counsel to the Administrative Agent) and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.

     (c)       Following the Initial Funding Date and consummation of the
Transaction, to the extent not otherwise pledged pursuant to subsections (a) and
(b) above, (i) BioReliance will pledge or cause to be pledged (A) 100% of the
issued and outstanding Capital Stock of each of its Domestic Subsidiaries within
thirty days of its formation, acquisition or receipt of such interests and
(B) 65% of the issued and outstanding Capital Stock of each of its First-Tier
Foreign Subsidiaries within sixty days of its formation, acquisition or receipt
of such interests, in each case on a first priority basis to secure the
Obligations, and (ii) the Foreign Borrower will pledge or cause to be pledged
100% of the outstanding Capital Stock of

76



--------------------------------------------------------------------------------



 



each of its Subsidiaries within sixty days of its formation, acquisition or
receipt of such interests, on a first priority basis to secure the Foreign
Obligations, in each case pursuant to the Domestic Pledge Agreement or Foreign
Pledge Agreements (as applicable) or other pledge joinder agreements, together
with opinions of counsel (provided that, with respect to enforceability of any
such documents executed by a Foreign Credit Party, such opinions shall be of
counsel to the Administrative Agent) and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent.

     (d)       References to a pledge of 65% of the Capital Stock in First-Tier
Foreign Subsidiaries in the foregoing provisions of this Section are intended to
avoid treatment of the pledged interest as a deemed dividend under the Internal
Revenue Code. If and to the extent changes or clarifications in applicable Law
after the date hereof permit a greater percentage of such interests to be
pledged in support of the Obligations, the Credit Parties shall cause any such
greater amount to be pledged hereunder to the extent such greater pledge of
interests (A) would not reasonably be expected to cause the undistributed
earnings of such First-Tier Foreign Subsidiary as determined for United States
federal income tax purposes to be treated as a deemed dividend to such
First-Tier Foreign Subsidiary’s United States parent and (B) would not
reasonably be expected to cause any material adverse tax consequences.

     (e)       To the extent that any Capital Stock in any Credit Party is
pledged in accordance with this Section 7.13 by a Credit Party incorporated in
Scotland, it may be charged by way of floating charge pursuant to any Collateral
Documents governed by Scottish law; provided that any such floating charge is
subject to the same percentage limitations applicable to pledges and charges
over Capital Stock as between the relevant entities as are set out in this
Section 7.13.

     7.14     Pledged Assets.

     (a)       On or before the Initial Funding Date, (i) BioReliance and each
of its Domestic Subsidiaries will mortgage, pledge and grant a security interest
in all of their property, real and personal, tangible and intangible, owned and
leased (other than (A) Excluded Property and (B) Capital Stock, which is covered
by Section 7.13 above) to secure their respective loans and guaranty obligations
hereunder, (ii) BUKH will mortgage, pledge and grant a security interest in all
of its property, real and personal, tangible and intangible, owned and leased
(other than (A) Excluded Property and (B) Capital Stock, which is covered by
Section 7.13 above) to secure its guaranty obligations hereunder, (iii) the
Foreign Borrower and BUKS will mortgage, pledge and grant a security interest in
all of their property, real and personal, tangible and intangible, owned and
leased (other than (A) Excluded Property and (B) Capital Stock, which is covered
by Section 7.13 above) to secure their respective loan and guaranty obligations
hereunder, in each case pursuant to such mortgages, pledge and security
agreements, joinders or other documents, together with opinions of counsel and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent.

     (b)       Immediately following consummation of the Transaction, (i) each
of Q-One, Satron and each of their Foreign Subsidiaries (other than Quip
Technology and Q-One Biotech, Inc.) will mortgage, pledge and grant a security
interest in all of its property, real and personal, tangible and intangible,
owned and leased (other than (A) Excluded Property and (B) Capital Stock, which
is covered by Section 7.13 above) to secure its guaranty obligations hereunder
and (ii) Q-One Biotech, Inc. will mortgage, pledge and grant a security interest
in all of its property, real and personal, tangible and intangible, owned and
leased (other than (A) Excluded Property and (B) Capital Stock, which is covered
by Section 7.13 above) to secure its guaranty obligations hereunder, in each
case pursuant to such mortgages, pledge and security agreements, joinders or
other documents, together with opinions of counsel (provided that, with respect
to enforceability of any such documents executed by a Foreign Credit Party, such
opinions shall be of

77



--------------------------------------------------------------------------------



 



counsel to the Administrative Agent) and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Administrative Agent.

     (c)       Following the Initial Funding Date and consummation of the
Transaction, each Guarantor will mortgage, pledge and grant a security interest
in all of its property, real and personal, tangible and intangible, owned and
leased (other than (A) Excluded Property, (B) Capital Stock, which is covered by
Section 7.13 above and (C) Property covered by subsections (a) and (b) above) to
secure its guaranty obligations hereunder within the time periods permitted for
joinder of such Guarantor pursuant to Section 7.12 above, in each case pursuant
to such mortgages, pledge and security agreements, joinders or other documents,
together with opinions of counsel (provided that, with respect to enforceability
of any such documents executed by a Foreign Credit Party, such opinions shall be
of counsel to the Administrative Agent) and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.

     7.15     ERISA Compliance.

     Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.

     7.16     Interest Rate Protection Agreements.

     Within sixty days of the Initial Funding Date, enter into interest rate
protection agreements (protecting against fluctuations in interest rates) with
respect to this Credit Agreement reasonably acceptable to the Administrative
Agent, which agreements shall provide aggregate coverage in an amount equal to
no less than 50% of the aggregate principal amount of the Term Loans for a
duration of at least three years.

     7.17     Landlord Waivers and Assignations.

     Use reasonable efforts to promptly obtain (a) estoppel letters, consents
and waivers from the landlords (i) of the BPG Property and (ii) upon the
reasonable request of the Administrative Agent or the Required Lenders, any
other Property located in the United States that is leased by a member of the
Consolidated Group and (b) an assignation in favor of the Security Trustee of
the rights of Bank of Scotland under the warranty agreements in respect of which
Bank of Scotland is a beneficiary relative to construction on the Property
subject to the Glasgow Mortgage; provided that no Credit Party shall be required
to make additional payments to any lessee in order to obtain the foregoing.

     7.18     Post-Funding Deliveries.

     Deliver each of the following to the Administrative Agent, in each case in
form and substance reasonably acceptable to the Administrative Agent:



       (a)     Transaction Deliveries. Immediately following consummation of the
Transaction, deliver:



       (i)     all certificates evidencing any certificated Capital Stock
pledged to the Administrative Agent or the Security Trustee pursuant to any
Foreign Pledge Agreement

78



--------------------------------------------------------------------------------



 





  delivered pursuant to Section 7.13(b), together with duly executed in blank,
undated stock powers attached thereto (unless such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion under the
Law of the jurisdiction of incorporation of such Person);



       (ii)     with respect to each of Satron, Q-One and each of their
Subsidiaries (other than Quip Technology), a certified copy of the register of
shareholders for such Person (A) evidencing that the Security Trustee has been
registered as holder of the issued share capital of such Person as required
under Section 7.13 pursuant to the applicable Foreign Pledge Agreement and
(B) identifying the registered holders of all of the issued share capital of
such Person immediately prior to such registry of the Security Trustee;    
     (iii)     with respect to Satron, Q-One and each of their Subsidiaries
(other than Quip Technology), duly executed notices of grant of security
interest as are necessary, in the Administrative Agent’s reasonable discretion,
to perfect the Administrative Agent’s security interest in the intellectual
property of such Credit Parties; and          (iv)     with respect to the
Glasgow Mortgage and each Foreign Security Agreement executed by any of Satron,
Q-One or any of their Subsidiaries, a Form 410 duly completed and executed in
respect thereof;          (v)     with respect to the Glasgow Mortgage, the Land
Certificate relating thereto, the Charge Certificate in favor of Bank of
Scotland relative to Q-One’s interest therein, a duly executed Discharge of the
Standard Security comprised in such Charge Certificate, a Form 419a in respect
of such Discharge, appropriate searches in the Land Register of Scotland
evidencing Q-One’s exclusive ownership thereof and showing no Liens (other than
Permitted Liens) affecting the same other than such Standard Security, Q-One’s
Scottish counsel’s letter of obligation in usual Scottish form in respect of the
Land Register and on behalf of Q-One in respect of the Register of Charges and
all relevant registration forms and dues to enable the registration of the
Glasgow Mortgage as a first charge over the same;          (vi)     evidence
(including certified copies of applicable documents and resolutions) that each
of Satron, Q-One and each of their Subsidiaries (other than Quip Technology) has
complied with Sections 151-158 of the UK Companies Act 1985 and receipt of an
auditors’ non-statutory report and a board memorandum in relation to the net
asset position of each such Person; and          (vii)     evidence that (i) the
existing Indebtedness pursuant to that certain overdraft facility provided by
the Bank of Scotland to Q-One has been terminated (provided that Q-One may
continue to maintain current, deposit, checking and other operating accounts
with the Bank of Scotland) and (ii) all Liens (other than Permitted Liens)
securing obligations in connection with such Indebtedness have been released.



       (b)     Mortgaged Property Deliveries. Within sixty days of the Initial
Funding Date, deliver, with respect to the interest of BioReliance in the lease
with respect to 9900 Blackwell Road, Rockville, Maryland 20850:



       (i)     a duly executed Mortgage with respect thereto,

79



--------------------------------------------------------------------------------



 





       (ii)     standard ALTA (or reasonably equivalent) mortgagee policy
insuring the priority of such Mortgage and copies of recorded documentation
relating to any exceptions, and          (iii)     to the extent necessary in
connection with the issuance of a reasonably acceptable mortgagee policy, copy
of a recent ALTA (or reasonably equivalent) survey of each of the Mortgaged
Properties by registered engineers or land surveyors; and



       (c)     Evidence of Insurance. Within ninety days of the Initial Funding
Date, deliver copies of insurance policies or certificates of insurance of the
Foreign Credit Parties and their Subsidiaries evidencing liability, flood hazard
and casualty insurance meeting the requirements set forth in the Credit
Documents, including naming the Security Trustee as additional interest on
behalf of the Lenders.

ARTICLE VIII

NEGATIVE COVENANTS

     On and as of the Initial Funding Date and for so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder (other
than any indemnity obligations that, by their terms, survive the termination of
this Credit Agreement) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Credit Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

     8.01     Liens.

     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:



       (a)     Liens pursuant to any Credit Document securing the Obligations;  
       (b)     Liens in favor of a Lender or any of its Affiliates pursuant to a
Swap Contract permitted hereunder, but only to the extent that (i) the
obligations under such Swap Contract are permitted under Section 8.03, (ii) such
Liens are on the same collateral that secures the Obligations, and (iii) the
Obligations and the obligations under such Swap Contract share pari passu in the
collateral subject to such Liens;          (c)     Liens existing on the Initial
Funding Date and listed on Schedule 8.01(c) and any renewals or extensions
thereof, provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);          (d)     Liens for taxes not yet due or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;          (e)     carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than thirty days or that are being contested in good faith and by
appropriate proceedings diligently

80



--------------------------------------------------------------------------------



 





  conducted, if adequate reserves with respect thereto are maintained on the
books of the applicable Person;          (f)     pledges or deposits in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;



       (g)     deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;    
     (h)     easements, rights-of-way, restrictions, impediments and other
similar encumbrances affecting real property that, in the aggregate, are not
substantial in amount, and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;          (i)     Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 9.01(h) or securing appeal or other surety bonds related to such
judgments;          (j)     Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
thereof, (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition and (iii) such Liens attach to such property concurrently or within
ninety days after acquisition thereof;          (k)     Liens on the property or
assets of any Person that becomes a member of the Consolidated Group following
the Closing Date to the extent such Liens exist at the time such Person becomes
a member of the Consolidated Group; provided such Liens are not created in
contemplation thereof and do not extend to any property or assets of any other
member of the Consolidated Group;          (l)     Liens with respect to title
retention agreements in the ordinary course of business; and    
     (m)     cash collateral on cash deposits in respect of cash balances of the
Foreign Borrower held by Clydesdale as credit support for the payment guarantee
provided by Clydesdale with respect to Indebtedness of the Foreign Borrower
permitted pursuant to Section 8.03(k) in an amount not to exceed British Pounds
Sterling 7,500,000 and any customary banker’s liens in favor of Clydesdale in
respect thereof;          (n)     cash collateral and minimum cash balance
requirements in an aggregate amount not to exceed €1,250,000 in respect of
current, deposit, checking and other operating accounts of the Credit Parties
with local banks (in their respective jurisdictions of organization or
operation) and any customary banker’s liens in respect of any such accounts;    
     (o)     cash collateral in respect of the letters of credit identified on
Schedule 8.01(o) in an aggregate amount not to exceed $2,700,000;    
     (p)     statutory liens under applicable Law;

81



--------------------------------------------------------------------------------



 





       (q)     other Liens on specific items of Property (excluding blanket
liens on any class of Property) securing Indebtedness in an aggregate amount not
to exceed $100,000 at any time outstanding.

     8.02     Investments.

     Make any Investments, except:



       (a)     Investments held by BioReliance or such Subsidiary in the form of
cash and Cash Equivalents;          (b)     Investments (including intercompany
Investments) existing as of the Initial Funding Date and set forth in
Schedule 8.02;          (c)     Investments by any Domestic Credit Party in any
other Domestic Credit Party;          (d)     Investments by any Domestic Credit
Party in any Foreign Credit Party in an aggregate amount not to exceed at any
time outstanding the sum of $5,000,000 less the aggregate amount of Dispositions
permitted pursuant to Section 8.05(g);          (e)     Investments by any
Foreign Credit Party in any other Credit Party;          (f)     Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;          (g)     Support
Obligations permitted by Section 8.03;          (h)     Investments in
connection with the Transaction;          (i)     at any time after
September 30, 2004, Investments that constitute Permitted Acquisitions;    
     (j)     Investments made in or to the Foreign Borrower for the purpose of
enabling the Foreign Borrower to make payments of principal and interest owing
on Foreign Term Loan to the extent, but only to the extent, that such amounts
are not otherwise available to the Foreign Borrower and a payment default would
otherwise result; and          (k)     other Investments in an aggregate amount
not to exceed $5,000,000 at any time outstanding.

     8.03     Indebtedness.

     Create, incur, assume or suffer to exist any Indebtedness, except:



       (a)     Indebtedness under the Credit Documents;

82



--------------------------------------------------------------------------------



 





       (b)     Indebtedness of the Consolidated Group existing as of the Initial
Funding Date and set forth on Schedule 8.03 (and renewals, refinancings and
extensions thereof on terms and conditions not materially less favorable to the
applicable debtor(s));



       (c)     intercompany Indebtedness permitted under Section 8.02;    
     (d)     obligations (contingent or otherwise) of BioReliance or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;          (e)     purchase money
Indebtedness (including obligations in respect of Capital Leases or Synthetic
Leases) hereafter incurred by any member of the Consolidated Group to finance
the purchase of fixed assets, and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $2,000,000 at any one
time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;          (f)     Indebtedness for trade
payables, wages, bonuses and other accrued expenses incurred in the ordinary
course of business;          (g)     Indebtedness constituting advances from
customers in the ordinary course of business;          (h)     Indebtedness in
respect of taxes, assessments, governmental charges and claims for labor,
materials or supplies, to the extent that payment thereof is not otherwise
required hereunder;          (i)     Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five Business Days of
incurrence thereof;          (j)     Support Obligations with respect to
Indebtedness permitted under clauses (a) through (i) of this Section 8.03;    
     (k)     Indebtedness of the Foreign Borrower owing to vendors under the
Purchase Agreement incurred in respect of a portion of the purchase price of
Q-One and Satron in connection with the Transaction, which Indebtedness shall be
(i) represented by loan notes of the Foreign Borrower in favor of the relevant
vendors and (ii) in an aggregate principal amount not to exceed British Pounds
Sterling 7,500,000, and Support Obligations issued to Clydesdale in relation to
its payment guarantee in connection with such loan notes; and    
     (l)     other Indebtedness in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding.

83



--------------------------------------------------------------------------------



 



     8.04     Fundamental Changes.

     Merge, dissolve, liquidate, consolidate with or into another Person, or
effect the Disposition of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, other than:



       (a)     BioReliance may merge or consolidate with any of its Subsidiaries
(other than the Foreign Borrower) provided that BioReliance shall be the
continuing or surviving corporation;          (b)     the Foreign Borrower may
merge or consolidate with any Foreign Subsidiary provided that the Foreign
Borrower shall be the continuing or surviving corporation;          (c)     any
Domestic Credit Party (other than BioReliance) may (i) merge or consolidate with
or into any other Domestic Credit Party or (ii) dispose of all or substantially
all of its assets to any other Domestic Credit Party;          (d)     any
Foreign Credit Party (other than the Foreign Borrower) may (i) merge or
consolidate with or into any other Foreign Credit Party or (ii) dispose of all
or substantially all of its assets to any other Foreign Credit Party;    
     (e)     any Domestic Credit Party (other than BioReliance) may wind up or
dissolve itself so long as it transfers all of its assets to another Domestic
Credit Party prior to or as part of such dissolution or wind up;    
     (f)     any Foreign Credit Party (other than the Foreign Borrower) may wind
up or dissolve itself so long as it transfers all of its assets to another
Credit Party prior to or as part of such dissolution or wind up;    
     (g)     any Credit Party may merge with any Person that is not a Credit
Party in connection with a Permitted Acquisition, provided that such Credit
Party shall be the continuing or surviving entity; and    
     (h)     transactions described on Schedule 8.04.

     8.05     Dispositions.

     Make any Disposition or enter into any agreement to make any Disposition to
or in favor of any Person, except:



       (a)     Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;    
     (b)     Dispositions of inventory in the ordinary course of business;    
     (c)     Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) with respect to Dispositions of equipment, such equipment is no longer
used or useful in the conduct of the business of the Consolidated Group;

84



--------------------------------------------------------------------------------



 





       (d)     Dispositions of property by any Domestic Credit Party to any
other Domestic Credit Party;          (e)     Dispositions of property by any
Foreign Credit Party to any other Credit Party;



       (f)     Dispositions in connection with any transaction permitted under
Section 8.04;          (g)     Dispositions of property by the Domestic Credit
Parties to any Foreign Credit Party in an aggregate amount not to exceed the sum
of $5,000,000 less the aggregate amount of Investments permitted pursuant to
Section 8.05(g) outstanding at such time; and          (h)     Dispositions by
the Consolidated Group not otherwise permitted under this Section 8.05, provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would result from such Disposition and (ii) the aggregate book value of
all property Disposed of in reliance on this clause (g) in any fiscal year shall
not exceed $2,000,000;

provided, however, that (A) the consideration paid in connection therewith shall
be cash or Cash Equivalents paid contemporaneously with consummation of such
Disposition (except as otherwise provided with respect to Section 8.05(c)(ii)),
(B) any such Disposition shall be for fair market value, (C) such Disposition
shall not involve the sale or other disposition of a minority equity interest in
any Subsidiary (other than a transfer of qualifying director shares) and
(D) such Disposition shall not involve any Disposition of receivables other than
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05.

     8.06     Restricted Payments.

     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:



       (a)     each Subsidiary may declare and make Restricted Payments to any
Credit Party;          (b)     BioReliance may declare and make Restricted
Payments payable solely in Capital Stock of such Person;    
     (c)     BioReliance and each Subsidiary may issue Capital Stock in exchange
solely for other Capital Stock issued by BioReliance or such Subsidiary, as
applicable; and          (d)     in the event that the Foreign Borrower is
unable to purchase all of the “E” ordinary shares (the “Residual Shares”) in
Q-One as part of the Transaction, then Q-One may (i) purchase the Residual
Shares pursuant to mandatory minority purchase rights arising under Scottish law
or by a tender or other offer to the holders of the Residual Shares or (ii)
declare and make Restricted Payments to the holders of the Residual Shares on a
pro rata basis based on their relative ownership interests to ownership
interests of the Foreign Borrower (or such other Credit Party that may own the
balance of the share capital in Q-One from time to time); provided that such
Residual Shares shall comprise no more than 3% of the voting share capital in
Q-One.

     8.07     Change in Nature of Business.

     Engage in any material line of business substantially different from those
lines of business conducted by the Consolidated Group on the Closing Date or,
following the consummation of the

85



--------------------------------------------------------------------------------



 



Transaction, on the Initial Funding Date, or in each case any business
substantially related or incidental thereto.

     8.08     Transactions with Affiliates and Insiders.

     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a) advances
of working capital and capital for general corporate purposes to any Credit
Party, (b) transfers of cash and assets to any Credit Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) normal and reasonable compensation and
reimbursement of expenses of officers and directors and (e) except as otherwise
specifically limited in this Credit Agreement, other transactions that are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

     8.09     Prepayment of Other Funded Debt.

     Make any voluntary prepayment, redemption, defeasance or acquisition for
value of (including, by way of deposit of money or securities with a trustee
with respect thereto before due for the purpose of paying when due), amend
scheduled amortization payments owing to accelerate payment or otherwise shorten
the average life to maturity of or refund, refinance or exchange any Funded Debt
for Funded Debt with a shorter average life to maturity (other than Funded Debt
pursuant to the Credit Documents and Funded Debt required to be prepaid pursuant
to the terms hereof).

     8.10     No Further Negative Pledges.

     Enter into any Contractual Obligation (other than this Credit Agreement and
the other Credit Documents) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to BioReliance or any other Credit Party or to
otherwise transfer property to BioReliance or any other Credit Party, (ii) of
any Subsidiary to guarantee the Indebtedness of BioReliance or any other Credit
Party or (iii) of BioReliance or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of (A) any holder of Indebtedness permitted under Section 8.03(e) solely
to the extent any such negative pledge relates to the property financed by or
the subject of such Indebtedness or (B) any bank (including, without limitation,
Clydesdale) that holds the benefit of a Lien described in Section 8.01(m) or
(n) solely to the extent any such negative pledge relates to the property
subject to such Lien; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

     8.11     Margin Stock.

     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

     8.12     Financial Covenants.

     (a)       Consolidated Net Worth. Permit Consolidated Net Worth at any time
to be less than the sum of (i) 85% of Consolidated Net Worth of the Consolidated
Group as of the Initial Funding Date (after giving pro forma effect to the
Transaction), plus (ii) as of the end of each fiscal quarter of BioReliance,

86



--------------------------------------------------------------------------------



 



commencing with the fiscal quarter ending December 31, 2003, an amount equal to
75% of Consolidated Net Income (but not less than zero) for such fiscal quarter,
such increases to be cumulative, plus an amount equal to 100% of the Net Cash
Proceeds from all Equity Transactions occurring after the Closing Date.

     (b)       Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of BioReliance set forth below to be
greater than 2.50:1.0.

     (c)       Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of BioReliance
to be less than 1.25:1.0.

     8.13     Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

     (a)       Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

     (b)       Change its fiscal year (other than any change by a Subsidiary to
match its fiscal year with that of BioReliance) without (i) providing thirty
days prior written notice to the Administrative Agent and (ii) reaching
agreement with the Administrative Agent and the Required Lenders concerning any
adjustments to the financial covenants or calculation thereof determined to be
reasonably necessary by the Administrative Agent in connection with such change.

     (c)       Without providing thirty days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

     8.14     Ownership of Subsidiaries.

     Notwithstanding any other provisions of this Credit Agreement to the
contrary, (i) permit any Person (other than BioReliance or any Wholly Owned
Subsidiary of BioReliance) to own any Capital Stock of any Subsidiary of
BioReliance, except (a) to qualify directors where required by applicable Law or
to satisfy other requirements of applicable Law with respect to the ownership of
Capital Stock of Foreign Subsidiaries and to employees of the Consolidated Group
in connection with employee stock option plans and agreements permitted
hereunder, (b) permit any Subsidiary of BioReliance to issue or have outstanding
any shares of preferred Capital Stock or (c) create, incur, assume or suffer to
exist any Lien on any Capital Stock of any Subsidiary of BioReliance, except for
Permitted Liens or options to employees of the Consolidated Group in connection
with employee stock option plans or agreements permitted hereunder.

     8.15     Sale and Leaseback Transactions.

     Enter into any Sale and Leaseback Transaction.

87



--------------------------------------------------------------------------------



 



ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

     9.01     Events of Default.

     Any of the following shall constitute an Event of Default:



       (a)     Non-Payment. BioReliance or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Credit Document; or    
     (b)     Specific Covenants. BioReliance or any other Credit Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02(a), 7.03, 7.05, 7.10, 7.11, 7.12, 7.16 or 7.18 or
Article VIII; or          (c)     Other Defaults. BioReliance or any other
Credit Party fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Credit Document on
its part to be performed or observed and such failure continues for thirty days;
or          (d)     Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of BioReliance or any other Credit Party herein, in any other Credit Document,
or in any document delivered in connection herewith or therewith shall be false
or misleading when made or deemed made; or          (e)     Cross-Default.
(i) Any member of the Consolidated Group (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Support Obligations (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 (provided, however, that if in any such
case the aggregate principal amount then owing is less than $1,000,000, but the
aggregate principal amount then owing when taken together with undrawn
commitments or available amounts relating thereto is greater than $1,000,000,
then any such failure to make payment when due shall remain unremedied and
uncured for a period of thirty days), or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Support
Obligations (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amount and including amounts owing to all creditors under any combined
or syndicated credit arrangement) of more than $1,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Support Obligations (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Support
Obligations to become payable or cash collateral in respect thereof to be
demanded (provided, however, that if in any

88



--------------------------------------------------------------------------------



 





  such case the aggregate principal amount of any such Indebtedness or Support
Obligations then owing is less than $1,000,000, but the aggregate principal
amount then owing when taken together with undrawn commitments or available
amounts relating thereto is greater than $1,000,000, then any such failure to
observe or perform such other agreements or conditions shall remain unremedied
and uncured for a period of thirty days); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which BioReliance
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
BioReliance or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by BioReliance or such Subsidiary
as a result thereof is greater than $1,000,000; or          (f)     Insolvency
Proceedings, Etc. Any member of the Consolidated Group institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or    
     (g)     Inability to Pay Debts; Attachment. (i) Any member of the
Consolidated Group becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five days after its issue or levy; or    
     (h)     Judgments. There is entered against any member of the Consolidated
Group (i) a final judgment or order for the payment of money in an aggregate
amount exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or          (i)     ERISA. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan that has
resulted or would reasonably be expected to result in liability of a Credit
Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $1,000,000, or (ii) a Credit Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to any withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $1,000,000; or          (j)     Invalidity of Credit
Documents. Any Credit Document (other than a Request for Credit Extension or a
Compliance Certificate), at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any Credit Document (other than a Request for

89



--------------------------------------------------------------------------------



 





  Credit Extension or a Compliance Certificate); or any Credit Party denies that
it has any or further liability or obligation under any Credit Document (other
than a Request for Credit Extension or a Compliance Certificate), or purports to
revoke, terminate or rescind any Credit Document (other than a Request for
Credit Extension or a Compliance Certificate); or          (k)     Change of
Control. There occurs any Change of Control.

     9.02     Remedies Upon Event of Default.

     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:



       (a)     declare the commitments of the Lenders to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;    
     (b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by BioReliance;          (c)     require that
BioReliance Cash Collateralize the L/C Obligations (in an amount equal to the
then Outstanding Amount thereof); and          (d)     exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Credit Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to an event under Section 9.01(f) or (g)(ii), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of BioReliance to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

     9.03     Application of Funds.

     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02):



       (a)     any amounts received on account of the Obligations (other than
the Foreign Obligations) shall be applied in the following order:



       First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and/or the
Security Trustee, in each case its capacity as such;          Second, to payment
of that portion of the Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders

90



--------------------------------------------------------------------------------



 





  (including Attorney Costs and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;



       Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;          Fourth, to (a) payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (b) payment of
breakage, termination or other amounts owing in respect of any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted hereunder and (c) the Administrative
Agent for the account of the L/C Issuer, to Cash Collateralize that portion of
the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them;          Last, the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to
BioReliance or as otherwise required by Law;          provided that, subject to
Section 2.03, amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above; and



       (b)     any amounts received on account of the Foreign Obligations shall
be applied in the following order:



       First, to payment of that portion of the Foreign Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent and/or
the Security Trustee, in each case in its capacity as such;          Second, to
payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;          Third, to payment of that portion of the Foreign
Obligations constituting accrued and unpaid interest on the Loans, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;          Fourth, to payment of that portion of the
Foreign Obligations constituting unpaid principal of the Loans, ratably among
such parties in proportion to the respective amounts described in this clause
Fourth payable to them;          Last, the balance, if any, after all of the
Foreign Obligations have been indefeasibly paid in full, to the Foreign Borrower
or as otherwise required by Law.

91



--------------------------------------------------------------------------------



 



ARTICLE X

ADMINISTRATIVE AGENT, SECURITY TRUSTEE AND L/C ISSUER

     10.01     Appointment and Authorization.

     (a)        Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

     (b)       Each Lender hereby irrevocably appoints, designates and
authorizes the Security Trustee to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Credit Document, the
Security Trustee shall not have any duties or responsibilities, except those
expressly set forth herein. The Security Trustee shall act on behalf of the
Finance Parties with respect to any Collateral Documents entered and delivered
by any Foreign Credit Party (and any Collateral identified therein), and the
Security Trustee shall have all of the benefits, indemnities and immunities
(i) provided to the Administrative Agent in this Credit Agreement with respect
to any acts taken or omissions suffered by the Security Trustee as fully as if
the term “Administrative Agent” as used herein included the Security Trustee
with respect to such acts or omissions and (ii) as additionally provided herein
with respect to the Security Trustee.

     (c)       The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

     10.02     Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The

92



--------------------------------------------------------------------------------



 



Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

     10.03     Liability.

     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Credit Agreement or
any other Credit Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

     10.04     Reliance.

     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

     10.05     Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrowers referring to this Credit
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article IX; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

93



--------------------------------------------------------------------------------



 



     10.06     Credit Decision; Disclosure of Information.

     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Credit
Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Credit Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Credit Parties or any of their respective
Affiliates that may come into the possession of any Agent-Related Person.

     10.07     Indemnification.

     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

     10.08     Individual Capacity.

     Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective

94



--------------------------------------------------------------------------------



 



Affiliates as though Bank of America were not the Administrative Agent, the
Security Trustee or the L/C Issuer hereunder and without notice to or consent of
the Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any Credit Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Credit Party or such Affiliate) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Credit Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
Security Trustee or the L/C Issuer, and the terms “Lender” and “Lenders” include
Bank of America in its individual capacity.

     10.09     Successors.

     The Administrative Agent may resign as Administrative Agent upon thirty
days’ notice to the Lenders; provided that any such resignation by Bank of
America shall also constitute its resignation as Security Trustee and L/C
Issuer. If the Administrative Agent resigns under this Credit Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent and a successor security trustee for the Lenders (with the consent of such
appointee), which successor(s) shall be consented to by the Borrowers at all
times other than during the existence of an Event of Default (which consent of
the Borrowers shall not be unreasonably withheld or delayed). If no successor is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent and a successor security
trustee from among the Lenders (with the consent of such appointee). Upon the
acceptance of appointment as successor administrative agent hereunder, the
Person acting as successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and L/C Issuer and the
respective terms “Administrative Agent” and “L/C Issuer” shall mean such
successor administrative agent and Letter of Credit issuer, and the retiring
Administrative Agent’s appointment, powers and duties in such capacities shall
be terminated without any other further act or deed on its behalf. Upon the
acceptance of appointment as successor security trustee hereunder, the Person
acting as successor security trustee shall succeed to all the rights, powers and
duties of the retiring Security Trustee and the term “Security Trustee” shall
mean such successor security trustee, and the retiring Security Trustee’s
appointment, powers and duties in such capacity shall be terminated without any
other further act or deed on its behalf. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent and Security Trustee, the
provisions of this Article X and Sections 11.04 and 11.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent and Security Trustee under this Credit Agreement. In
addition, the resigning L/C Issuer shall retain all the rights and obligations
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Loans
or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(d)). If no successor(s) have accepted appointment as Administrative
Agent and Security Trustee by the date thirty days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent and Security
Trustee hereunder until such time, if any, as the Required Lenders appoint
successor(s) as provided above.

     10.10     Administrative Agent May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the

95



--------------------------------------------------------------------------------



 



Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:



       (a)     to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel (including Attorney Costs) and all other
amounts due the Lenders and the Administrative Agent under Sections 2.08 and
11.04) allowed in such judicial proceeding; and          (b)     to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel (including Attorney Costs), and
any other amounts due the Administrative Agent under Sections 2.08 and 11.04.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

     10.11     Collateral and Guaranty Matters.

     The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to do any of the following or to authorize the Security
Trustee to do any of the following, as applicable:



       (a)     to release any Lien on any Property granted to or held by the
Administrative Agent or the Security Trustee under any Credit Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is transferred or
to be transferred as part of or in connection with any Disposition or Investment
in any Person other than a Credit Party permitted hereunder or under any other
Credit Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;          (b)     to subordinate any Lien on any
Property granted to or held by the Administrative Agent or the Security Trustee
under any Credit Document to the holder of any Lien on such Property that is
permitted by Section 8.01(j); and          (c)     to release any Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent or, as applicable,
the Security Trustee, to release or subordinate its

96



--------------------------------------------------------------------------------



 



interest in particular types or items of Property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.11.

     10.12     Security Trust Provisions.

     Each Credit Party, each Lender, the L/C Issuer and each Agent-Related
Person acknowledges and agrees to the provisions set forth in Schedule 10.12
with respect to any Collateral Document executed and delivered by any Foreign
Credit Party that transfers, mortgages, charges, assigns and/or vests, with
respect to any Collateral identified therein, assets and rights in or to the
Security Trustee.

     10.13     Other Agents; Arrangers and Managers.

     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “syndication agent,”
“documentation agent,” “co-agent,” “book manager,” “lead manager,” “arranger,”
“lead arranger” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Credit Agreement other than, in the
case of such Lenders, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.

ARTICLE XI

MISCELLANEOUS

     11.01     Amendments, Etc.

     No amendment or waiver of, or any consent to deviation from, any provision
of this Credit Agreement or any other Credit Document, shall be effective unless
consented to in writing by the Borrowers and the Required Lenders and
acknowledged by the Administrative Agent, and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:



       (a)     unless also consented to in writing by each Lender directly
affected thereby:



       (i)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.03 or of any Default or Event of Default or a
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);          (ii)     postpone any date fixed by this
Credit Agreement or any other Credit Document for any payment of principal
(excluding mandatory prepayments), interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Credit Document without
the written consent of each Lender directly affected thereby;    
     (iii)     reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be

97



--------------------------------------------------------------------------------



 





  necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;



       (iv)     change Section 2.12 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;          (v)     change any provision of
this Section 11.01(a) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender
directly affected thereby;          (vi)     except in connection with a
Disposition permitted under Section 8.05, release all or substantially all of
the Collateral without the written consent of each Lender directly affected
thereby; or          (vii)     release either Borrower or, except in connection
with a merger or consolidation permitted under Section 8.04 or a Disposition
permitted under Section 8.05, all or substantially all of the Guarantors, from
its or their obligations under the Credit Documents without the written consent
of each Lender directly affected thereby;



       (b)     unless also consented to in writing by Lenders holding in the
aggregate more than 50% of the Revolving Commitments (or if the Revolving
Commitments have been terminated or have expired, Lenders having more than 50%
of the Outstanding Amount of Revolving Loans, L/C Obligations and participations
therein), (i) waive any Default or Event of Default for purposes of
Section 5.03, (ii) amend the manner of application of a mandatory prepayment to
Revolving Loans and L/C Obligations under Section 2.04(c), (iii) amend or waive
the provisions of Section 5.03, Section 7.12, Section 7.13, Article VIII,
Article IX or this Section 11.01(b);          (c)     unless also consented to
in writing by Lenders holding in the aggregate more than 50% of the Outstanding
Amount of the Domestic Term Loan, (i) amend the manner of application of any
voluntary prepayment or mandatory prepayment to the Domestic Term Loan under
Section 2.04(a) or (c), or (ii) amend or waive the provisions of this
Section 11.01(c);          (d)     unless also consented to in writing by
Lenders holding in the aggregate more than 50% of the Outstanding Amount of the
Foreign Term Loan, (i) amend the manner of application of any voluntary
prepayment or mandatory prepayment to the Foreign Term Loan under
Section 2.04(a) or (c), or (ii) amend or waive the provisions of this
Section 11.01(d);

and, provided further, that (i) no amendment, waiver or consent shall, unless
also consented to in writing by the L/C Issuer, affect the rights or duties of
the L/C Issuer under this Credit Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless also consented to in writing by the
Security Trustee, affect the rights or duties of the Security Trustee under this
Credit Agreement or any other Credit Document; (iii) no amendment, waiver or
consent shall, unless also consented to in writing by the Administrative Agent,
affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Credit Document; and (iv) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent

98



--------------------------------------------------------------------------------



 



hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

     11.02     Notices and Other Communications; Facsimile Copies.

     (a)       General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:



       (i)     if to the Borrowers, the Administrative Agent, the Security
Trustee or the L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and          (ii)     if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrowers, the Administrative Agent, Security Trustee and the L/C Issuer.

     All such notices and other communications shall be deemed to be given, made
or received upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent and the L/C Issuer
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

     (b)       Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

     (c)       Limited Use of Electronic Mail. With respect to the Credit
Documents, electronic mail and internet and intranet websites may be used only
to distribute routine communications, such as

99



--------------------------------------------------------------------------------



 



financial statements and other information as provided in Section 7.02, and to
distribute Credit Documents for execution by the parties thereto, and may not be
used for any other purpose.

     (d)       Reliance. The Administrative Agent, the Security Trustee, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers; provided that such indemnity
shall not be available to the extent such losses, costs, expenses and
liabilities resulted from the gross negligence or willful misconduct of such
Agent-Related Person or Lender. All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

     11.03     No Waiver; Cumulative Remedies.

     No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

     11.04     Attorney Costs, Expenses and Taxes.

     BioReliance agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Credit Agreement and the other
Credit Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and costs and expenses in connection with
the use of Intralinks, Inc. or other similar information transmission systems in
connection with this Credit Agreement, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs. The foregoing costs and expenses shall include all reasonable
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 11.04 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.

     11.05     Indemnification by the Borrowers.

     Whether or not the transactions contemplated hereby are consummated, the
Borrowers agree to indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates,

100



--------------------------------------------------------------------------------



 



directors, officers, employees, counsel, agents, trustees, advisors and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever (subject to the provisions of Sections 3.01 and
11.15 with respect to Taxes and Other Taxes) that may at any time be imposed on,
incurred by or asserted against any such Indemnitee (whether by a Credit Party
or any other Person) in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrowers, any Subsidiary or any other Credit Party, or
any Environmental Liability related in any way to the Borrowers, any Subsidiary
or any other Credit Party, or (d) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, nor
shall any Indemnitee have any liability for any indirect or consequential
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 11.05
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
assignment of its interests and obligations by any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

     11.06     Payments Set Aside.

     To the extent that any payment by or on behalf of any Credit Party is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

     11.07     Successors and Assigns.

     (a)       The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrowers

101



--------------------------------------------------------------------------------



 



may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

     (b)       Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund (as defined in subsection (h) of this Section)
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); (ii) each
assignment of a Lender’s interests, rights and obligations hereunder shall be
made as an assignment of a proportionate part of all of such assigning Lender’s
interests, rights and obligations; (iii) any assignment must be approved by the
Administrative Agent and any assignment of a Revolving Commitment must be
approved by the L/C Issuer, in each case unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05, 11.04 and 11.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

     (c)       The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the

102



--------------------------------------------------------------------------------



 



Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

     (d)       Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
the time for, reduces the amount or alters the application of proceeds with
respect to such obligations and payments required therein that directly affects
such Participant. Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall, subject to clause (e) below, be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

     (e)       A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. With respect to the Revolving
Commitment or the Domestic Term Loan, a Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless BioReliance is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of BioReliance, to comply with and be
bound by Section 11.15 as though it were a Lender. With respect to the Foreign
Term Loan, a Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Foreign
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Foreign Borrower, to comply with and
be bound by Section 11.15 as though it were a Lender.

     (f)       Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

     (g)       Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit

103



--------------------------------------------------------------------------------



 



Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Credit Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

     (h)       As used herein, the following terms have the following meanings:



       “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.          “Eligible Assignee” means
(a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; and (d) any
other Person (other than a natural person) approved in writing by (i) the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrowers’ Affiliates or Subsidiaries.  
       “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     (i)       Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon thirty days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrowers shall be entitled to appoint from among
the Lenders (with the consent of such appointee) a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer. If
Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(d)).

     11.08     Confidentiality.

     Each of the Administrative Agent, the Security Trustee and the Lenders
agrees to maintain the confidentiality of Confidential Information, except that
Confidential Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential);
(b) to the extent requested by any regulatory authority; (c) to the extent
required by applicable Law or regulations or by any subpoena or similar legal
process; (d) to any other party to this Credit Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Credit Parties; (g) with
the consent of BioReliance or any other Credit Party; (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent, the Security Trustee or any Lender on a nonconfidential basis from a
source

104



--------------------------------------------------------------------------------



 



other than the Borrower; (i) to the National Association of Insurance
Commissioners or any other similar organization; or (j) to any nationally
recognized rating agency that requires access to a Lender’s or an Affiliate’s
investment portfolio in connection with ratings issued with respect to such
Lender or Affiliate. In addition, the Administrative Agent, the Security Trustee
and the Lenders may disclose the existence of this Credit Agreement and
information about this Credit Agreement to market data collectors, similar
service providers to the lending industry, and service providers to the
Administrative Agent, the Security Trustee and the Lenders in connection with
the administration and management of this Credit Agreement, the other Credit
Documents, the Commitments, and the Credit Extensions. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. For the purposes of this Section,
“Confidential Information” means all information received from any Credit Party
relating to any Credit Party or its business, other than any such information
that is available to the Administrative Agent, the Security Trustee or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party;
provided that, in the case of information received from a Credit Party after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Notwithstanding anything herein to the contrary,
“Confidential Information” shall not include any information with respect to the
“tax treatment” and “tax structure” (in each case within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent, the Security Trustee or any Lender
relating to such tax treatment and tax structure, and the Administrative Agent,
the Security Trustee and each Lender may disclose to any and all Persons,
without limitation of any kind (other than limitations provided by applicable
Law), any such information; provided that with respect to any document or
similar item that contains information concerning the tax treatment or tax
structure of the transaction as well as Confidential Information, this sentence
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the Loans, the Letters of Credit and the
transactions contemplated hereby.

     11.09     Set-off.

     In addition to any rights and remedies of the Lenders provided by Law, upon
the occurrence and during the continuance of any Event of Default, each Lender
and any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Borrowers or any other Credit Party, any such notice
being waived by the Borrowers (on their own behalf and on behalf of each Credit
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Credit Parties against any and all
Obligations owing to such Lender hereunder or under any other Credit Document,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Credit Agreement or any
other Credit Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or indebtedness. Each Lender agrees promptly to notify the Borrowers and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

     11.10     Interest Rate Limitation.

     Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the

105



--------------------------------------------------------------------------------



 



principal of the Loans or, if it exceeds such unpaid principal, refunded to the
applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

     11.11     Counterparts.

     This Credit Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     11.12     Integration.

     This Credit Agreement, together with the other Credit Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

     11.13     Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

     11.14     Severability.

     If any provision of this Credit Agreement or the other Credit Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     11.15     Tax Forms.

     (a)       (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to each of the Borrowers and the Administrative Agent, prior to
receipt of any payment subject to withholding under the Internal

106



--------------------------------------------------------------------------------



 



Revenue Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Lender by the
Borrowers pursuant to this Credit Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrowers pursuant to this Credit Agreement) or such other evidence satisfactory
to the Borrowers and the Administrative Agent that such Foreign Lender is
entitled to an exemption from U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Internal Revenue Code. Thereafter and from
time to time, each such Foreign Lender shall (A) promptly submit to each of the
Borrowers and the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States Laws and regulations to avoid, or
such evidence as is satisfactory to the Borrowers and the Administrative Agent
of any available exemption from United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrowers pursuant to this
Credit Agreement and (B) promptly notify each of the Borrowers and the
Administrative Agent of any change in circumstances that would modify or render
invalid any claimed exemption.



       (ii)     Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code and the treasury regulations
promulgated thereunder, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.    
     (iii)     The Borrowers shall not be required to pay or indemnify any
additional amount to any Foreign Lender under Section 3.01 (A) with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS
Form W-8IMY pursuant to this Section 11.15(a) or (B) if such Lender shall have
failed to satisfy the foregoing provisions of this Section 11.15(a); provided
that if such Lender shall have satisfied the requirement of this
Section 11.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Credit Documents,
nothing in this Section 11.15(a) shall relieve the Borrowers of their obligation
to pay any amounts pursuant to Section 3.01 in the event that, as a result of
any change in any applicable Law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender or other Person for the account of which such Lender receives any
sums payable under any of the Credit Documents is not subject to withholding or
is subject to withholding at a reduced rate.          (iv)     The
Administrative Agent may, without reduction, withhold any Taxes required to be
deducted and withheld from any payment under any of the Credit Documents with
respect

107



--------------------------------------------------------------------------------



 





  to which the Borrowers are not required to pay or indemnify additional amounts
under Section 3.01 or this Section 11.15(a).

     (b)       Each Foreign Lender shall take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that a Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

     (c)       Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Administrative Agent two duly signed
completed copies of IRS Form W-9. If such Lender fails to deliver such forms,
then the Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Internal Revenue Code, without reduction.

     (d)       If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Revolving Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

     (e)       The Foreign Borrower shall not be required to make any increased
payment to a Lender under Section 3.01(a), or to indemnify any Lender under
Section 3.01(d), with respect to Taxes imposed by the United Kingdom (“U.K.
Taxes”;) on any payment made under a Credit Document if, on the date such
payment is due:



       (i)     such payment could have been made to such Lender without
imposition of U.K. Taxes if such Lender were a U.K. Qualifying Lender, but on
the date of such payment, such Lender is not, or has ceased to be, a U.K.
Qualifying Lender (other than as a result of any change after the date it became
a Lender under this Credit Agreement in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant taxing authority);          (ii)     such payment
would have been made to such Lender without imposition of U.K. Taxes but for a
direction under section 349C of the United Kingdom Taxes Act 1988 (as such
provision had effect on the date on which such Lender became a party to this
Credit Agreement) relating to such payment and the Foreign Borrower has
previously notified such Lender of the precise terms thereof; or    
     (iii)     such Lender is a U.K. Treaty Lender and the Foreign Borrower is
able to demonstrate that such payment could have been made to such Lender
without imposition of U.K. Taxes had such Lender complied with its obligations
under subsection (f) below.

     (f)       A U.K. Treaty Lender shall, upon the written request of the
Foreign Borrower, complete any procedural formalities necessary for the Foreign
Borrower to obtain authorization to make payments under a Credit Document to any
U.K. Treaty Lender without imposition of U.K. Taxes.

108



--------------------------------------------------------------------------------



 



     11.16     Source of Funds.

     Each of the Lenders hereby represents and warrants to the Borrowers that at
least one of the following statements is an accurate representation as to the
source of funds to be used by such Lender in connection with the financing
hereunder:



       (a)     no part of such funds constitutes assets allocated to any
separate account maintained by such Lender in which any employee benefit plan
(or its related trust) has any interest;          (b)     to the extent that any
part of such funds constitutes assets allocated to any separate account
maintained by such Lender, such Lender has disclosed to the Borrower the name of
each employee benefit plan whose assets in such account exceed 10% of the total
assets of such account as of the date of such purchase (and, for purposes of
this subsection (b), all employee benefit plans maintained by the same employer
or employee organization are deemed to be a single plan);          (c)     to
the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or  
       (d)     such funds constitute assets of one or more specific benefit
plans that such Lender has identified in writing to BioReliance.

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

     11.17     Governing Law.

     (a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN CHARLOTTE, NORTH CAROLINA OR OF THE UNITED STATES FOR THE
WESTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE BORROWERS,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, THAT MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE
LAW OF SUCH STATE.

109



--------------------------------------------------------------------------------



 



     11.18     Waiver of Right to Trial by Jury.

     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     11.19     Judgment Currency.

     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Credit Parties in respect of any
such sum due from them to the Administrative Agent or the Lenders hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”;) other than that in which such sum is
denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”;), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent and/or the Lenders
from the Credit Parties in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Lenders or such other Person to whom such obligation
was owing against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent
and/or the Lenders in such currency, the Administrative Agent and the Lenders
agree to return the amount of any excess to the applicable Borrower (or to any
other Person who may be entitled thereto under applicable Law).

     11.20     Parallel Debt.

     Subject to the provisions of Article IV:



       (a)     Each Credit Party hereby irrevocably and unconditionally
undertakes to pay to the Security Trustee amounts equal to any amounts owing by
such Credit Party to any Finance Party under any Credit Document as and when
those amounts become due.



       (b)     Each Credit Party and the Security Trustee acknowledge that the
obligations of each Credit Party under Section 11.20(a) are several and are
separate and independent from, and shall not in any way affect, the
corresponding obligations of such Credit Party to any Finance Party under any
Credit Document (such Credit Party’s “Corresponding Debt”) provided that:

110



--------------------------------------------------------------------------------



 





       (i)     the amounts for which such Credit Party is liable under
Section 11.20(a) (such Credit Party’s “Parallel Debt”) shall be decreased to the
extent that such Credit Party’s Corresponding Debt has been irrevocably paid or
(in the case of any guaranty obligations) discharged;          (ii)     the
Corresponding Debt of such Credit Party shall be decreased to the extent that
such Credit Party’s Parallel Debt has been irrevocably paid or (in the case of
guaranty obligations) discharged; and          (iii)     the Parallel Debt of
any Credit Party shall not exceed the Corresponding Debt of such Credit Party.



       (c)     For purposes of this Section 11.20, the Security Trustee acts in
its own name and not as a trustee, and any claim made by the Security Trustee in
respect of the Parallel Debt shall not be held in trust. The security interests
granted under the Collateral Documents to the Security Trustee to secure the
Parallel Debt is granted to the Security Trustee in its capacity as creditor in
respect of the Parallel Debt and shall not be held in trust.    
     (d)     All monies received or recovered by the Security Trustee pursuant
to this Section 11.20, and all amounts received or recovered by the Security
Trustee from or by the enforcement of any security interests granted to secure
the Parallel Debt, shall be applied in accordance with Section 9.03.    
     (e)     Without limiting or affecting the Security Trustee’s rights against
the Credit Parties (whether under this Section 11.20 or under any other
provision of the Credit Documents), each Credit Party acknowledges that:



       (i)     nothing in this Section 11.20 shall impose any obligation on the
Security Trustee to advance any sum to any Credit Party or otherwise under any
Credit Document in its capacity as Security Trustee; and          (ii)     for
the purpose of any vote taken under any Credit Document, the Security Trustee
shall not be have any participation or commitment in its capacity as Security
Trustee.

     11.21     Nature of Obligations of the Borrowers.

     (a)       The obligations of BioReliance hereunder shall be joint and
several in nature for all Obligations owing hereunder or under the other Credit
Documents (whether borrowed by BioReliance or by the Foreign Borrower), provided
that (i) the obligations of BioReliance as a joint and several obligor hereunder
in respect of the Foreign Obligations shall not in any event exceed an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable Law, (ii) BioReliance shall not exercise any right of
subrogation, indemnity, reimbursement or contribution against any Credit Party
until such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or been terminated, and (iii)
BioReliance expressly waives any requirement that the Administrative Agent, the
Security Trustee or any Lender, or any of their officers, agents or
representatives, exhaust any right, power or remedy or first proceed under any
of the Credit Documents or against any other Credit Party, any other Person or
any Collateral with respect to the Obligations.

111



--------------------------------------------------------------------------------



 



     (b)       The obligations of the Foreign Borrower hereunder shall be
several (and not joint) in nature and shall be limited to the Foreign
Obligations, provided that the Foreign Borrower expressly waives any requirement
that the Administrative Agent, the Security Trustee or any Lender, or any of
their officers, agents or representatives, exhaust any right, power or remedy or
first proceed under any of the Credit Documents or against any other Credit
Party, any other Person or any Collateral with respect to the Foreign
Obligations.

[signature pages follow]

112



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

      BORROWERS:   BIORELIANCE CORPORATION, a Delaware corporation,
as a Borrower and, with respect to the Foreign Obligations,
as a Guarantor           By: ____________________________     Name:     Title:  
    Before this witness:   BIORELIANCE (GLASGOW) LTD., a Scottish
private limited company, as a Borrower       By: ____________________   By:
____________________________ Name:   Name: Title:   Title: Address:            
          DOMESTIC GUARANTORS:   BIORELIANCE VIRAL MANUFACTURING, INC., a
Delaware corporation           By: ____________________________     Name:    
Title:           BIORELIANCE MANUFACTURING, LLC, a Delaware
limited liability company           By: ____________________________     Name:  
  Title:           BIORELIANCE TESTING AND DEVELOPMENT, LLC, a
Delaware limited liability company           By: ____________________________  
  Name:     Title:           BIORELIANCE ACQUISITIONS, INC., a Delaware
corporation           By: ____________________________     Name:     Title:

 



--------------------------------------------------------------------------------



 

      FOREIGN GUARANTORS:   BIORELIANCE HOLDING GMBH, a German limited liability
company           By: ____________________________     Name:     Title:        
  BIORELIANCE MANUFACTURING GMBH, a German
limited liability company           By: ____________________________     Name:  
  Title:           BIORELIANCE GMBH, a German limited liability company        
  By: ____________________________     Name:     Title:

 



--------------------------------------------------------------------------------



 

      ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent and as Security Trustee           By:
____________________________     Name:     Title:       LENDERS:   BANK OF
AMERICA, N.A.,
as a Lender and as L/C Issuer           By: ____________________________    
Name:     Title:

 



--------------------------------------------------------------------------------



 



Schedule 2.01

COMMITMENTS AND PRO RATA SHARES



                                          Pro Rata Share of   Domestic Term Loan
Lender   Revolving Commitment   Revolving Commitment   Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Bank of America, N.A.
  $ 15,000,000.00       100 %   $ 35,000,000.00    
Total:
  $ 15,000,000.00       100 %   $ 35,000,000.00  


[Additional columns below]

[Continued from above table, first column(s) repeated]

                                  Pro Rata Share of           Pro Rata Share of
      Domestic Term Loan   Foreign Term Loan   Foreign Term Loan Lender  
Commitment   Commitment   Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Bank of America, N.A.
    100 %   $ 10,000,000.00       100 %  
Total:
    100 %   $ 10,000,000.00       100 %


 



--------------------------------------------------------------------------------



 



Schedule 2.07

MANDATORY COST RATE

     1.     The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank (the “Mandatory Cost”).

     2.     For the purposes of this Schedule:

     “Additional Cost Rate” has the meaning provided in paragraph 3 below;

     “Eligible Liabilities” has the meaning provided from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

     “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

     “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

     “Mandatory Cost” has the meaning provided in paragraph 1 above;

     “Special Deposits” has the meaning provided from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

     “Tariff Base” has the meaning provided in, and will be calculated in
accordance with, the Fees Rules.

     3.     On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.

     4.     The Additional Cost Rate for any Lender lending from a Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Lending Office.

     5.     The Additional Cost Rate for any Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 



--------------------------------------------------------------------------------



 



in relation to a Loan denominated in British Pounds Sterling:

      [w89404w8940401.gif]   percent per annum

in relation to a Loan denominated in any currency other than British Pounds
Sterling:

      [w89404w8940402.gif]   percent per annum

where:



          “A” is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.             “B” is the percentage rate of
interest (excluding the Margin, the Mandatory Cost the Default Rate) payable for
the relevant Interest Period on the Loan.             “C” is the percentage (if
any) of Eligible Liabilities which that Lender is required from time to time to
maintain as interest bearing Special Deposits with the Bank of England.    
        “D” is the percentage rate per annum payable by the Bank of England to
the Administrative Agent on interest-bearing Special Deposits.             “E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Mandatory Cost Reference Lender to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
British Pounds Sterling 1,000,000.

     6.     In application of the above formulae, A, B, C and D will be included
in the formulae as percentages (i.e., 5% will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

     7.     If requested by the Administrative Agent, the Mandatory Cost
Reference Lender shall, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent, the rate of
charge payable by the Mandatory Cost Reference Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by the
Mandatory Cost Reference Lender as being the average of the Fee Tariffs
applicable to the Mandatory Cost Reference Lender for that financial year) and
expressed in pounds per British Pounds Sterling 1,000,000 of the Tariff Base of
the Mandatory Cost Reference Lender.

     8.     Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:



          (a) the jurisdiction of its Lending Office; and

 



--------------------------------------------------------------------------------



 





          (b) any other information that the Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

     9.     The percentages of each Lender for the purpose of A and C above and
the rates of charge of the Mandatory Cost Reference Lender for the purpose of E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a Lending
Office in the same jurisdiction as its Lending Office.

     10.     The Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate that over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender or the Mandatory Cost Reference Lender
pursuant to paragraphs 4, 7 and 8 above is true and correct in all respects.

     11.     The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and the Mandatory Cost Reference Lender pursuant to paragraphs 4, 7 and 8
above.

     12.     Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to the Credit Agreement.

     13.     The Administrative Agent may from time to time, after consultation
with the Foreign Borrower and the Lenders, determine and notify to all parties
to the Credit Agreement any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 10.12

SECURITY TRUST PROVISIONS

     1.     The Security Trustee shall, and the Administrative Agent, the L/C
Issuer and each of the Lenders agree that it shall, hold any Collateral in which
it has been granted a security interest by a Credit Party pursuant to the Credit
Documents (the “Security Trust Property”) in trust for the benefit of the
Administrative Agent, the L/C Issuer, each of the Lenders and each Affiliate of
a Lender that enters into a Swap Contract with a Credit Party (collectively, the
“Trust Secured Parties”) on the terms and subject to the conditions set out in
this Schedule 10.12, in the Credit Agreement and in the other Credit Documents.

     Such trust shall not be established with regard to any Collateral Document
that is expressed to be or is construed to be governed by German law or any
Security Trust Property arising under any such Collateral document. This shall
not limit Section 11.20(d) of the Credit Agreement, and the provisions of this
Schedule 10.12 with respect to any Collateral Document that is expressed to be
or is construed to be governed by German law or any Security Trust Property
arising under any such Collateral Document to the extent they do not require the
existence of a trust.

     2.     Indemnity out of Trust Property: The Security Trustee and any
receiver, receiver and manager, administrative receiver, delegate, attorney,
agent or other similar person appointed under any Collateral Document by the
Security Trustee may indemnify itself out of the Security Trust Property against
all liabilities, charges, claims, costs, expenses or losses incurred or
sustained by such Person in relation to any Credit Document or in the exercise
of any right or trust vested in any of them or in respect of any other matter or
thing done or omitted to be done in any way relating to any Credit Document,
except to the extent resulting from such Person’s own gross negligence or
willful misconduct.

     3.     Retention of documents: The Security Trustee may take any steps it
reasonably sees fit as to the holding of any title deeds and other documents
relating to any of the assets subject to the Liens created by the Collateral
Documents, including allowing the applicable Credit Party to retain them.

     4.     Investments: All moneys that under the trust created in this Credit
Agreement are received or held by the Security Trustee may be invested in the
name of or under the control of the Security Trustee in any investment then
authorized by the laws of Scotland or New York for the investment by trustees of
trust moneys, in any other investment selected by the Security Trustee or by
placing the same on deposit in the name of or under the control of the Security
Trustee at such bank or institution (including any Secured Party) as the
Security Trustee thinks fit.

     5.     Distributions Deemed to be Made Gross: As between the Secured
Parties, a Secured Party shall be deemed to have received from the Security
Trustee any amount that the Security Trustee is at any time required by law to
deduct or withhold on account of Taxes from any distribution made by the
Security Trustee to such Person under any Credit Document. However, this shall
not affect any right that such Person has against any Credit Party or any other
Person (whether under a grossing-up provision or otherwise) but, as between the
Secured Parties, any such indebtedness shall rank after all other Obligations of
such Credit Party.

     6.     Basis of Distribution: For the purpose of any distribution by the
Security Trustee, the Security Trustee may fix a date as at which the amount of
the Obligations is to be calculated and may call for, and rely on, a certificate
giving details of any sums due or owing to any Secured Party at the date fixed
by the Security Trustee for that purpose and as to such other matters as the
Security Trustee thinks fit to enable it to make that distribution.

 



--------------------------------------------------------------------------------



 



     7.     Trustee Act: The Security Trustee shall have all the rights,
privileges and immunities that gratuitous trustees have or may have under the
laws of New York, even though it is entitled to remuneration.

     8.     No Duty to Collect Payments: The Security Trustee shall not have any
duty to ensure that any payment or other financial benefit in respect of any of
the assets subject to (or purportedly subject to) any Lien created by the
Collateral Documents is duly and punctually paid, received or collected or to
ensure the taking up of any (or any offer of any) stocks, shares, rights, moneys
or other property accruing or offered at any time by way of interest, dividend,
redemption, bonus, rights, preference, option, warrant or otherwise in respect
of any of such assets.

     9.     Perpetuity Period: This trust shall terminate no later than the date
that is 80 years from the date of this Credit Agreement.

     10.     Appropriation: Each of the Credit Parties and the Secured Parties
irrevocably waives any right to appropriate any payment to, or other sum
received, recovered or held by, the Security Trustee in or towards payment of
any particular part of the Obligations and agrees that the Security Trustee
shall have the exclusive right to do so pursuant to the terms of this Credit
Agreement. The Security Trustee’s right shall override any application made or
purported to be made by any other Person.

     11.     Timing of Distributions: Distributions by the Security Trustee
shall be made at such times as the Security Trustee in its absolute discretion
determines to be as soon as reasonably practical, having regard to all relevant
circumstances and pursuant to the terms of the Credit Documents.

     12.     Unwinding: Any distribution that later transpires to have been, or
is agreed by the Security Trustee to have been, invalid, or that has to be
refunded, shall be refunded to the Security Trustee (in the case of a
distribution) and shall be deemed never to have been made.

     13.     Liability of Security Trustee: The Security Trustee shall not in
any circumstances (either by reason of taking possession of the assets from time
to time subject, or expressed to be subject, to any Lien created by the
Collateral Documents or for any other reason whatsoever and whether as mortgagee
in possession or on any other basis whatsoever) be liable to account to any
Secured Party or any other Person for anything except for sums actually received
by the Security Trustee that have not been distributed or paid to the Secured
Parties or the Persons entitled to (or at the time of payment honestly and
reasonably believed by the Security Trustee to be entitled to) such sums.

     14.     Certificates: The Security Trustee may call for a certificate of
any Credit Party or any Secured Party signed on that Person’s behalf as to any
matter or fact within the Knowledge of such Person that the Security Trustee
requests for the performance of its functions under this Credit Agreement or any
Collateral Document and may rely on any such certificate as to any fact or
matters stated in such certificate.

     15.     Good Discharge to Security Trustee: An acknowledgement of receipt
signed by the relevant Person to whom payments are to be applied under this
paragraph shall be a good discharge of the Security Trustee and any payment by
the Security Trustee to the Administrative Agent shall, pro tanto, discharge the
Security Trustee’s liability to pay the same to the Secured Parties, and the
Security Trustee shall not be obliged to see further to the application of such
payments.

 



--------------------------------------------------------------------------------



 



Exhibit A

FORM OF LOAN NOTICE

Date:______, 200______

To: Bank of America, N.A., as Administrative Agent

     Re:  Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”) dated as of August 12, 2003 among
BioReliance Corporation, a Delaware corporation (“BioReliance”), BioReliance
(Glasgow) Ltd., a Scottish private limited company (the “Foreign Borrower”;
together with BioReliance, the “Borrowers”), (the “Foreign Borrower”; together
with BioReliance, the “Borrowers”), the Guarantors identified therein, the
Lenders identified therein, and Bank of America, N.A., as Administrative Agent,
Security Trustee and L/C Issuer. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

            [w89404w8940403.gif] A Borrowing [w89404w8940403.gif] A Continuation
[w89404w8940403.gif] A Conversion

of (select one):

            [w89404w8940403.gif] Revolving Loans [w89404w8940403.gif] Domestic
Term Loan [w89404w8940403.gif] Foreign Term Loan

1.     On: ______, 200______(which is a Business Day).

2.     In the amount of: ______.

3.     Applicable Currency: ______.

4.     Comprised of: ______(Type of Loan).

5.     For Eurocurrency Loans: with an Interest Period of ______months.

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower hereby represents and warrants that (i) in the
case of a Borrowing of Revolving Loans, such request complies with the
requirements of Section 2.01(a) of the Credit Agreement and (ii) in the case of
a Borrowing or any conversion or continuation, each of the conditions set forth
in Section 5.02 of the Credit Agreement have been satisfied on and as of the
date of such Borrowing or such conversion or continuation.

          [BIORELIANCE CORPORATION]
[BIORELIANCE (GLASGOW) LTD.]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

 



--------------------------------------------------------------------------------



 



Exhibit B-1

FORM OF REVOLVING NOTE

September 22, 2003

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
______or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of August 12,
2003 among BioReliance Corporation, a Delaware corporation (“BioReliance”),
BioReliance (Glasgow) Ltd., a Scottish private limited company (the “Foreign
Borrower”; together with BioReliance, the “Borrowers”), the Guarantors
identified therein, the Lenders identified therein, and Bank of America, N.A.,
as Administrative Agent, Security Trustee and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.
Revolving Loans made by the Lender may be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

          BIORELIANCE CORPORATION,
a Delaware corporation       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

 



--------------------------------------------------------------------------------



 



Exhibit B-2

FORM OF [DOMESTIC][FOREIGN] TERM NOTE

September 22, 2003

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
______or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each [Domestic] [Foreign] Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”)
dated as of August 12, 2003 among BioReliance Corporation, a Delaware
corporation (“BioReliance”), BioReliance (Glasgow) Ltd., a Scottish private
limited company (the “Foreign Borrower”; together with BioReliance, the
“Borrowers”), the Guarantors identified therein, the Lenders identified therein,
and Bank of America, N.A., as Administrative Agent, Security Trustee and L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
[Domestic][Foreign] Term Loan from the date of such [Domestic][Foreign] Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.
[Domestic][Foreign] Term Loans made by the Lender may be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its [Domestic][Foreign] Term Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

          [BIORELIANCE CORPORATION]
[BIORELIANCE (GLASGOW) LTD.]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

 



--------------------------------------------------------------------------------



 



Exhibit C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ______, 200______

      To:   Bank of America, N.A., as Administrative Agent   Re:   Credit
Agreement (as amended, modified, supplemented and extended from time to time,
the “Credit Agreement”) dated as of August 12, 2003 among BioReliance
Corporation, a Delaware corporation (“BioReliance”), BioReliance (Glasgow) Ltd.,
a Scottish private limited company (the “Foreign Borrower”; together with
BioReliance, the “Borrowers”), (the “Foreign Borrower”; together with
BioReliance, the “Borrowers”), the Guarantors identified therein, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Security
Trustee and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the ______of BioReliance, and that, in [his/her] capacity as such,
[he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of BioReliance, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of
BioReliance ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
BioReliance ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]

2.     The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of each member of the
Consolidated Group during the accounting period covered by the attached
financial statements.

3.     A review of the activities of each member of the Consolidated Group
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed all their respective Obligations under the Credit
Documents, and

[select one:]

 



--------------------------------------------------------------------------------



 



[to the best knowledge of the undersigned during such fiscal period, each of the
Credit Parties has performed and observed each covenant and condition of the
Credit Documents applicable to it.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.     The representations and warranties of the Credit Parties contained in the
Credit Agreement, any other Credit Document or any other certificate or document
furnished at any time under or in connection with the Credit Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

5.     The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate on and as of the date of this Certificate.

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______, 200______.

          BIORELIANCE CORPORATION,
a Delaware corporation       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

 



--------------------------------------------------------------------------------



 



Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”); provided, however,
the Assignor shall remain entitled to the indemnities set forth in Section
 11.05  of the Credit Agreement pursuant to the terms thereof. Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

          1.   Assignor:            

--------------------------------------------------------------------------------

          2.   Assignee:   [and is an        

--------------------------------------------------------------------------------

        Affiliate/Approved Fund of [identify Lender]]           3.   Borrowers:
  BioReliance Corporation, a Delaware corporation, and BioReliance (Glasgow)
Ltd., a Scottish private limited company           4.   Administrative Agent:  
Bank of America, N.A.           5.   Credit Agreement:   The Credit Agreement
dated as of August 12, 2003 by and among the Borrowers, the Guarantors, the
Lenders party thereto and the Administrative Agent



--------------------------------------------------------------------------------



 

          6.   Assigned Interest:    

         

--------------------------------------------------------------------------------

    Aggregate Amount of     Amount of     Percentage Assigned    
Commitment/Loans     Commitment/Loans     of Facility Assigned1   for all
Lenders     Assigned2     Commitment Loans3    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

          7.   Trade Date:   ______4           8.   Effective Date:   ______5



--------------------------------------------------------------------------------

     1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Domestic Term Loan” or “Foreign Term Loan”)

     2 Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

     3 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

     4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

     5 To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

        ASSIGNOR: [NAME OF ASSIGNOR]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

        ASSIGNEE: [NAME OF ASSIGNEE]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

    [Consented to and] 6 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent     By:  

--------------------------------------------------------------------------------

  Name:   Title:  

    [Consented to:]7

BIORELIANCE CORPORATION     By:  

--------------------------------------------------------------------------------

  Name:   Title:  

    [Consented to:]8

BANK OF AMERICA, N.A., as L/C Issuer     By:  

--------------------------------------------------------------------------------

  Name:   Title:  



--------------------------------------------------------------------------------

    6 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.       7 To be added only if the consent of
the BioReliance is required by the terms of the Credit Agreement.       8 To be
added only if the consent of the L/C Issuer is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1.     Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers or the Guarantors, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



Exhibit E

FORM OF DOMESTIC JOINDER AGREEMENT

     THIS JOINDER AGREEMENT (this “Joinder Agreement”) dated as of ______,
200______is by and between ______, a ______(the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement (as amended, modified, supplemented and extended from time to time,
the “Credit Agreement”) dated as of August 12, 2003 among BioReliance
Corporation, a Delaware corporation (“BioReliance”), BioReliance (Glasgow) Ltd.,
a Scottish private limited company (the “Foreign Borrower”; together with
BioReliance, the “Borrowers”), (the “Foreign Borrower”; together with
BioReliance, the “Borrowers”), the Guarantors identified therein, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent, Security
Trustee and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

     The Credit Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Domestic Guarantor” thereunder.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

     1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, the New Subsidiary will be deemed to be
a party to the Credit Agreement and a “Domestic Guarantor” for all purposes of
the Credit Agreement, and shall have all of the obligations of a Domestic
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Domestic
Guarantors contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Domestic Guarantors, guarantees to each Lender
and the Administrative Agent, as provided in Article IV of the Credit Agreement,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

     2.     The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, the New Subsidiary will be deemed to be
a party to the Domestic Security Agreement and a “Grantor” for all purposes of
the Domestic Security Agreement, and shall have all the obligations of a Grantor
thereunder as if it had executed the Domestic Security Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Domestic Security
Agreement. Without limiting generality of the foregoing terms of this paragraph
2, the New Subsidiary hereby grants to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in, and a right of set off
against, any and all right, title and interest of the New Subsidiary in and to
the Collateral (as defined in the Domestic Security Agreement) of the New
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Domestic Security Agreement).

     3.     The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, the New Subsidiary will be deemed to be
a party to the Domestic Pledge Agreement and a “Pledgor” for all purposes of the
Domestic Pledge Agreement, and shall have all the obligations of a Pledgor
thereunder as if it had executed the Domestic Pledge Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Domestic Pledge
Agreement. Without limiting generality of the foregoing terms of this paragraph
3, the New Subsidiary hereby grants, pledges and assigns to the

 



--------------------------------------------------------------------------------



 



Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the New Subsidiary in and to the Capital Stock identified on
Schedule 7 hereto and all other Pledged Collateral (as defined in the Domestic
Pledge Agreement) of the New Subsidiary to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Domestic
Pledge Agreement).

     4.     The New Subsidiary hereby represents and warrants to the
Administrative Agent that:



          (a) The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.             (b) The New Subsidiary’s
chief executive office is located at the location set forth on Schedule 1
hereto.             (c) Other than as set forth on Schedule 2 hereto, the New
Subsidiary has not changed its legal name, changed its state of formation, been
party to a merger, consolidation or other change in structure or used any
tradename in the five years preceding the date hereof.    
        (d) Schedule 3 hereto includes all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses owned by the New
Subsidiary in its own name, or to which the New Subsidiary is a party, as of the
date hereof. None of the Copyrights, Patents and Trademarks of the New
Subsidiary set forth in Schedule 4 hereto is the subject of any licensing or
franchise agreement, except as set forth on Schedule 4 hereto.    
        (e) Schedule 4 hereto includes all Commercial Tort Claims before any
Governmental Authority by or in favor of the New Subsidiary.    
        (f) Schedule 5 hereto lists all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof.    
        (g) Schedule 6 hereto lists all locations in the United States of
tangible personal property that is owned or leased by the New Subsidiary as of
the date hereof.             (h) Schedule 7 hereto includes all Subsidiaries of
the New Subsidiary, including number of shares of outstanding Capital Stock, the
certificate number(s) of the certificates evidencing such Capital Stock and the
percentage of such Capital Stock owned by the New Subsidiary.

     5.     The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Credit Parties on
Schedule 11.02 to the Credit Agreement or such other address as the New
Subsidiary may from time to time notify the Administrative Agent in writing.

     6.     The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Section 4 of
the Credit Agreement upon the execution of this Joinder Agreement by the New
Subsidiary.

     7.     This Joinder Agreement may be executed in multiple counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract.

 



--------------------------------------------------------------------------------



 



     8.     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

          [NEW SUBSIDIARY]       By:      

--------------------------------------------------------------------------------

    Name:     Title:  

    Acknowledged and accepted:

BANK OF AMERICA, N.A., as Administrative Agent     By:  

--------------------------------------------------------------------------------

  Name:   Title:  

 